
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.35



STOCK PURCHASE AGREEMENT


dated as of
January 17, 2001
between
USA BROADCASTING, INC.
and
UNIVISION COMMUNICATIONS INC.

--------------------------------------------------------------------------------

R E C I T A L S


ARTICLE I
PURCHASE& SALE/CLOSING
1.1
 
Transfer of Stock by Seller
 
1 1.2   Purchase Price   1 1.3   Excluded Assets   2 1.4   The Closings   2
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLER
2.1
 
Organization of Seller
 
4 2.2   Authority of Seller   4 2.3   Capitalization   4 2.4   No Undisclosed
Liabilities   4 2.5   Assets   4 2.6   Compliance with Laws   4 2.7   Tax
Representations   4 2.8   Operation of Stations in Ordinary Course of Business  
5 2.9   Environmental Matters   5 2.10   Must Carry Rights; Cable Carriage   5
2.11   No Signal Interference   5 2.12   FCC Matters   5 2.13   Insurance   5
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF BUYER
3.1
 
Organization of Buyer
 
6 3.2   Authority of Buyer   6 3.3   Funds   6 3.4   FCC Matters   6 3.5  
Investment Representation   6
ARTICLE IV
COVENANTS WITH RESPECT TO CONDUCT PRIOR TO CLOSING
4.1
 
Access
 
6 4.2   Third-Party Approvals   7 4.3   Conduct of Business   7 4.4  
Notification of Certain Matters   8 4.5   Government Filings   8 4.6  
Elimination of Intercompany and Affiliate Liabilities   8 4.7   Conversion to
Digital Stations   9 4.8   Insurance   9 4.9   Termination of HSN Agreements   9
4.10   Exercise of KPST-TV Put Right   9 4.11   Exercise of KPST-TV Call Right  
10 4.12   Right of First Refusal; Sale to Third Party   10 4.13   Possession and
Control   11 4.14   Schedule 2.4 Liabilities   11

i

--------------------------------------------------------------------------------

4.15   Risk of Loss   11 4.16   Certain Transfers   12 4.17   Station Works and
MI Subsidiaries   12 4.18   Cooperation; Professional Teams   12 4.19  
Settlement Agreements   12
ARTICLE V
ADDITIONAL CONTINUING COVENANTS
5.1
 
Station Works Facility
 
13 5.2   Employment Matters   13 5.3   700 Megahertz Spectrum   14 5.4   MSO
Agreements   14 5.5   Section 1031 Exchange   14
ARTICLE VI
CONDITIONS OF PURCHASE
6.1
 
GeneralConditions
 
15 6.2   Conditions to Obligations of Buyer   15 6.3   Conditions to Obligations
of Seller   15
ARTICLE VII
TERMINATION OF OBLIGATIONS
7.1
 
Termination of Agreement
 
16 7.2   Effect of Termination   16
ARTICLE VIII
INDEMNIFICATION
8.1
 
Indemnification Obligations of Seller
 
16 8.2   Indemnification Obligations of Buyer   17 8.3   Certain Tax Matters  
18 8.4   Procedure   19 8.5   No Offset   20
ARTICLE IX
GENERAL
9.1
 
Amendments; Waivers
 
20 9.2   Schedules; Exhibits; Integration   21 9.3   Commercially Reasonable
Efforts   21 9.4   Governing Law   21 9.5   Assignment   21 9.6   Headings   22
9.7   Counterparts   22 9.8   Publicity and Reports   22 9.9   Confidentiality  
22 9.10   Parties in Interest   23

ii

--------------------------------------------------------------------------------

9.11   Performance by Subsidiaries   23 9.12   Notices   23 9.13   Expenses   24
9.14   Waiver   24 9.15   Attorney's Fees   24 9.16   Knowledge Convention   24
9.17   Representation By Counsel; Interpretation   25 9.18   Specific
Performance   25 9.19   Severability   25 9.20   No Consequential or Punitive
Damages   25
ARTICLE X
DEFINITIONS
10.1
 
Definitions
 
25

iii

--------------------------------------------------------------------------------


Exhibits & Schedules


EXHIBIT A   Subsidiaries and FCC Licenses EXHIBIT B   Purchase Price Payment
Schedule EXHIBIT C   Proprietary Programming
Schedules Schedule 2.4   Disclosed Liabilities Schedule 2.10   Must Carry
Rights; Cable Carriage Schedule 2.12   FCC Matters Schedule 4.7(c)   New York
and Los Angeles Digital Equipment Schedule 5.4   Time Warner Agreement—Must
Carry Provision

iv

--------------------------------------------------------------------------------




STOCK PURCHASE AGREEMENT


    This Stock Purchase Agreement (this "Agreement") is entered into as of
January 17, 2001, between Univision Communications Inc., a Delaware corporation
("Buyer"), and USA Broadcasting, Inc., a Delaware corporation ("Seller").


R E C I T A L S


    WHEREAS, Seller owns, or with respect to clause (c), at the Initial Closing
will own, all of the capital stock (collectively, the "Stock") of the following
direct or indirect corporations (collectively, the "Subsidiaries"):

    (a) the subsidiaries of Seller (the "O&O Subsidiaries") that own the
thirteen (13) full-power television stations (the "Stations") and the related
FCC licenses and authorizations, including all digital television authorizations
(the "FCC Licenses") set forth on Exhibit A;

    (b) the subsidiaries of Seller (the "MI Subsidiaries") that hold the
minority interests in and other rights (but specifically excluding the Urban
Judgment) with respect to the four (4) other full-power television stations set
forth on Exhibit A; and

    (c) a subsidiary to be formed by Seller (the "SW Subsidiary") to which all
of the assets and liabilities of Seller's business known as "Station Works"
located in Ontario, California and Miami, Florida (" Station Works") will be
contributed on or prior to the Initial Closing Date; and

    WHEREAS, Seller desires to sell, and Buyer desires to buy, the Stock for the
consideration described herein.


A G R E E M E N T


    In consideration of the mutual promises contained herein and intending to be
legally bound the parties agree as follows:


ARTICLE I
PURCHASE & SALE/CLOSING


    1.1  Transfer of Stock by Seller.  Subject to the terms and conditions of
this Agreement, Seller agrees to sell the Stock and deliver the certificates
evidencing the Stock to Buyer at the applicable Closing, and Buyer agrees to buy
the Stock and pay the Purchase Price pursuant to Section 1.2 at the applicable
Closing. The certificates will be properly endorsed for transfer to or
accompanied by a duly executed stock power in favor of Buyer or, subject to
compliance with Section 9.5 (Assignment), its nominee as Buyer may have directed
prior to the applicable Closing Date and otherwise in a form acceptable for
transfer on the books of the Subsidiaries.

    1.2  Purchase Price.  The aggregate purchase price for the Stock (the
"Purchase Price") shall be One Billion One Hundred Million Dollars
($1,100,000,000). At each Closing, Buyer shall pay to Seller, by wire transfer
of immediately available funds to an account specified by Seller, the portion of
the Purchase Price payable for the Stock of the Subsidiaries being transferred
at such Closing, plus any reimbursement payments expressly provided for herein
in Sections 4.7 and 4.19 relating to such Stock or the Stations owned by such
Subsidiaries. The portion of the Purchase Price payable for the Stock of each
O&O Subsidiary and each MI Subsidiary shall be determined by reference to the
value of the Station or Stations owned by, as applicable, such O&O Subsidiary or
the entity in which such MI Subsidiary has an interest, as set forth on
Exhibit B. The portion of the Purchase Price payable for the Stock of the SW
Subsidiary is also set forth on Exhibit B.

1

--------------------------------------------------------------------------------

    1.3  Excluded Assets.  Prior to the Initial Closing (as hereinafter
defined), Seller will, or will cause its Affiliates to, cause the Subsidiaries
to assign or transfer (by contract, dividend, distribution or otherwise) to
Seller (or its designee) the following (the "Excluded Assets"):

    (a) all assets, rights, claims, causes of action and other assets of USASGV
with respect to the Urban Judgment, specifically including, without limitation,
all rights to enforce, collect on and receive all proceeds from the Urban
Judgment, along with all rights and interests in any associated liens, security
interests, pledges and/or other collateral securing USASGV as the Urban Judgment
creditor;

    (b) all assets, rights, claims, causes of action and other assets related to
WJYS-TV, Hammond, Indiana;

    (c) all assets, rights, claims, causes of action and other assets related to
the low-power television stations of Seller and its Affiliates (collectively,
the "LPTV Stations"), including, without limitation, the capital stock of USA
Station Group LPTV, Inc. and all licenses, authorizations, Permits and tangible
assets used or held for use in connection with the operation of Low Power
Television Station W60AI, New York, New York;

    (d) all assets, rights, claims, causes of action and other assets related to
the names "USA" and "USA Broadcasting" and any logo or variation thereof and the
goodwill associated therewith;

    (e) all assets, rights, claims, causes of action and other assets related to
any proprietary programming material of Seller, the Subsidiaries and any of
their respective Affiliates set forth on Exhibit C hereto (the "Proprietary
Programming"); provided, however, that for a period of six (6) months from and
after each Closing, Seller shall, and shall cause its Affiliates to, grant Buyer
a license to continue to broadcast the Proprietary Programming on the Station or
Stations owned by the Subsidiary or Subsidiaries being transferred at such
Closing to the extent consistent with Seller's past practices for such Station
with royalty payments from Buyer to Seller only to the extent Seller or any
Affiliate of Seller is required to make royalty or other payments to a third
party in connection with the broadcast of such Proprietary Programming;

    (f)  all of the machinery, equipment, furniture, furnishings and other
tangible personal property located at the corporate offices of Seller in New
York and California and that are primarily used by or relate to such corporate
offices or the employees located at such corporate offices; and

    (g) all other assets and rights (and the liabilities associated therewith)
which are not used or held for use in the business and operations of the
Stations, the MI Subsidiaries or Station Works.

In connection with the transfer of the LPTV Stations as described in
Section 1.3(c), Buyer agrees to cooperate in the legal and business separation
of the LPTV Stations from the Stations in order for the LPTV Stations to be
operated as independent businesses (the "LPTV Separation"). In order to
facilitate the consummation of the LPTV Separation in an orderly manner, Buyer
covenants and agrees to cooperate, negotiate in good faith and take such further
actions, and execute and deliver such documents and instruments, as may be
reasonably requested by Seller in connection with the LPTV Separation; provided,
however, that nothing herein shall require Buyer to incur any liability or
expense in connection with the LPTV Separation without receiving from Seller
fair market compensation or indemnification reasonably satisfactory to Buyer.

    1.4  The Closings.  

    (a)  Initial Closing.  Subject to the satisfaction or waiver of the
applicable conditions set forth in Article VI, the initial closing of the
purchase and sale of Stock (the "Initial Closing") shall occur at the offices of
O'Melveny & Myers LLP, 1999 Avenue of the Stars, Suite 700, Los Angeles,
California, on the tenth (10th) business day following the first initial grant
of an FCC Order for any

2

--------------------------------------------------------------------------------

of the Stations (the "Initial FCC Order"), or at such other time and place as
the parties mutually agree in writing (the date on which the Initial Closing
shall occur, the "Initial Closing Date"). At the Initial Closing, Seller shall
sell, assign and transfer to Buyer, and Buyer shall purchase from Seller,
(i) the shares of capital stock of the SW Subsidiary, (ii) the shares of capital
stock of the MI Subsidiaries, (iii) the shares of capital stock of each O&O
Subsidiary that is subject to the Initial FCC Order and that has terminated or
will terminate contemporaneously with the Initial Closing the affiliation
agreement between HSN and the Stations owned by such O&O Subsidiary and (iv) the
general partnership interests required to be transferred pursuant to
Section 1.4(c). Subject to Section 4.9, Seller may elect to delay the Closing of
the sale of any such O&O Subsidiary because a Station owned by such O&O
Subsidiary carries programming of HSN.

    (b)  Subsequent Closings.  Subject to the satisfaction or waiver of the
applicable conditions set forth in Article VI, the closing of the purchase and
sale of the shares of capital stock of any O&O Subsidiary not transferred at the
Initial Closing (each a "Subsequent Closing") shall occur at the offices of
Buyer's counsel described in Section 1.4(a). Each Subsequent Closing shall occur
on a date specified by Seller, which date shall not be earlier than ten
(10) business days after such notice and shall not be prior to (i) the date
which is the tenth (10th) business day following the initial grant of an FCC
Order authorizing the transfer of control of the FCC Licenses for the Station or
Stations owned by such O&O Subsidiary (each such FCC Order not covered by the
Initial FCC Order, a "Subsequent FCC Order"), and (ii) the date on which the
affiliation agreement between the Station or Stations owned by such O&O
Subsidiary and HSN is terminated (the date on which each Subsequent Closing
shall occur, a "Subsequent Closing Date"). Subject to Section 4.9, Seller may
elect to delay the Closing of the sale of any such O&O Subsidiary because a
Station owned by such O&O Subsidiary carries programming of HSN.

    (c)  Transfer of Certain Partnership Interests.  USA Station Group, Inc.
("USASGI"), one of the Subsidiaries, owns a 1% general partnership interest in
each of the eleven (11) licensee general partnerships. If all of the O&O
Subsidiaries are not transferred to Buyer at the Initial Closing, Seller shall
cause USASGI to transfer to Buyer or its Designee at each Closing the 1% general
partnership interest in the licensee general partnership that owns the FCC
License or FCC Licenses of the Station or Stations owned by the Subsidiary or
Subsidiaries being transferred at such Closing.

    (d)  Outside Closing Date.  If all of the Closings shall not have occurred
on or prior to January 10, 2002 (the "Outside Closing Date") then Buyer shall
pay to Seller on the Outside Closing Date all amounts that would have been
payable to Seller had all of the Closings on all Stock occurred on the Outside
Closing Date, less the amount of the Purchase Price paid to Seller at any prior
Closings, except no such amounts shall be payable if (i) all of the Closings
shall not have occurred because of a breach by Seller of this Agreement that has
caused the conditions precedent set forth in Section 6.2(a) or Section 6.2(b)
not to be satisfied as of the Outside Closing Date, or (ii) such breach has been
the sole cause of the conditions set forth in Section 6.1 not to be satisfied as
of the Outside Closing Date. Buyer acknowledges and agrees that, notwithstanding
anything to the contrary contained in this Agreement or otherwise, Buyer's
obligation to pay such amounts pursuant to this Section 1.4(d) and the rights of
Seller to receive such payment shall be absolute and unconditional (subject to
the qualification in the preceding sentence with respect to a breach by Seller
and subject to a delay in such payment as provided for in Sections 4.15 and 7.1)
and not subject to any right of set off, deduction or counterclaim. Payment of
the amounts pursuant to this Section 1.4(d) shall be final and non-refundable
and Buyer shall not seek to recover all or any part of such payment from Seller
for any reason whatsoever. All payments pursuant to this Section 1.4(d) shall be
made by wire transfer of immediately available funds to an account specified by
Seller. Subject to compliance with Section 9.5, upon receipt by Seller of all
amounts payable to Seller pursuant to this Section 1.4(d), Seller shall, or
shall cause, the Stock to

3

--------------------------------------------------------------------------------

be transferred in accordance with Buyer's written instructions; provided, that
such transfer is in compliance with all applicable Laws.


ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLER


    Seller and Buyer acknowledge and agree that Buyer intends to alter the
format and programming of the Stations and further develop the Stations in order
to implement a new business plan with respect to the Business and operations of
the Stations. Consequently, Seller and Buyer acknowledge and agree that limited
representations and warranties are appropriate for this transaction and that
except for the representations and warranties specifically identified in the
Agreement, no other representations or warranties shall be made or deemed to be
made by any party hereto. Seller makes the following representations and
warranties (and no other representations or warranties) on behalf of Seller and
each of the Subsidiaries:

    2.1  Organization of Seller.  Seller and each Subsidiary is duly organized,
validly existing and in good standing under the laws of its respective state of
organization. Seller and each Subsidiary has the power and authority to own,
lease and operate its assets and to carry on its business as now conducted.

    2.2  Authority of Seller.  The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby have been
duly and validly authorized by all necessary corporate actions of Seller (none
of which actions have been modified or rescinded and all of which actions are in
full force and effect). This Agreement constitutes a valid and binding agreement
and obligation of Seller, enforceable in accordance with its terms.

    2.3  Capitalization.  Seller directly or indirectly owns, or will own prior
to the Initial Closing Date, all of the equity of all of the Subsidiaries.
Except for the equity held directly or indirectly by Seller, no Subsidiary has
issued or has outstanding any securities, capital stock, warrants, calls or
options. The shares of capital stock of the Subsidiaries and, if applicable the
general partnership interests held by USASGI, will be transferred to Buyer free
and clear of all Encumbrances.

    2.4  No Undisclosed Liabilities.  As of the date hereof, the Subsidiaries
are not subject to any liability (including, without limitation, unasserted
claims), whether absolute, contingent, accrued or otherwise, which is not set
forth on Schedule 2.4 to Seller's Disclosure Schedule, other than liabilities
not greater than Fifty Thousand Dollars ($50,000) individually or Two Hundred
Fifty Thousand Dollars ($250,000) in the aggregate.

    2.5  Assets.  As of the date of the Closing with respect to each Station,
all of the assets used or held for use in the operation and Business of such
Station as currently conducted will be owned by the O&O Subsidiary which owns
such Station. The transmission facilities of each Station, and the transmission
facilities of Station Works that are owned by Seller or a Subsidiary, are in
good working order, reasonable wear and tear excepted.

    2.6  Compliance with Laws.  To the knowledge of Seller, the Business of the
Stations has been conducted in compliance with all Laws, including the
Communications Act and the FCC Rules, which are applicable to the Stations,
except for violations which, individually or in the aggregate, are not
reasonably expected to have a material adverse effect on any Station.

    2.7  Tax Representations.  Each of the Subsidiaries currently is, and for
the Tax period ending on the respective Closing for such Subsidiary will be,
included in Seller's consolidated federal income Tax returns. None of the
Subsidiaries is a party to any agreement relating to allocating or sharing the
payment of, or liability for, Taxes with respect to any taxable period after the
Closings.

4

--------------------------------------------------------------------------------

    2.8  Operation of Stations in Ordinary Course of Business.  Except for
changes in operations related to reductions of costs and expenses, since
December 31, 1999, Seller and the Subsidiaries have operated the Stations in the
ordinary course of business consistent with past practices.

    2.9  Environmental Matters.  No Subsidiary, nor any of the properties,
assets or operations of any Subsidiary relating to the Stations are subject to
any claim from any Governmental Entity or private party respecting any
environmental health or safety requirements of Law or any liabilities and costs
arising from the release or threatened release of a Hazardous Substance into the
environment. With respect to the operation of the Stations, the Subsidiaries
have materially complied with and are currently in material compliance with all
applicable environmental, health and safety requirements of Law. No Subsidiary
has generated, used, transported, treated, stored, released or disposed of, or
has suffered or permitted anyone else to generate, use, transport, treat, store,
release or dispose of any Hazardous Substance into the environment in material
violation of any applicable environmental, health or safety laws. There has not
been any generation, use, transportation, treatment, storage, release or
disposal of any Hazardous Substances into the environment in connection with the
operations of any Subsidiary or the use of the properties or assets of any
Subsidiary that has created or would be reasonably expected to create a Material
Consequence, whether or not asserted by a third party, under any applicable
environmental, health or safety laws.

    2.10  Must Carry Rights; Cable Carriage.  Except as set forth on
Schedule 2.10, Seller and the Subsidiaries have not entered into any agreements
which forfeit any "must carry" rights of the Stations under the Communications
Act or the FCC Rules. To the knowledge of Seller, there is no imminent threat to
the current cable carriage of any of the Stations.

    2.11  No Signal Interference.  To the knowledge of Seller, the Stations do
not cause and do not receive any material interference that is in violation of
applicable FCC Rules.

    2.12  FCC Matters.  Seller or a Subsidiary is the authorized legal holder of
the FCC Licenses. The FCC Licenses are in full force and effect and constitute
all the licenses and authorizations from the FCC required for and/or used in the
operation of the Stations as currently operated as of the date of this
Agreement. Except for actions or proceedings affecting television stations
generally, no action, complaint, petition, notice of violation, or proceeding is
pending or, to the knowledge of Seller or the Subsidiaries, threatened by the
FCC relating to the business or operations of the Stations. The Stations have
been operated in all material respects in compliance with the FCC Licenses.
Except for the waiver described in Schedule 2.12, to the knowledge of Seller,
there are no waivers of any FCC Rules necessary to be obtained for the grant of
the applications for the transfer of control of the FCC Licenses to a qualified
buyer. To the knowledge of Seller, there are no matters, facts or circumstances
relating exclusively to Seller or the Subsidiaries which could reasonably be
expected to result in the FCC's refusal to grant Approval of the transfer of
control of the FCC Licenses to a qualified buyer under the Communications Act
and FCC Rules.

    2.13  Insurance.  Seller or its Affiliates maintain with reputable insurance
companies insurance covering the assets, liabilities and operations of the
Stations in amounts and with coverage which Seller believes are adequate and
sufficient in connection with the ownership and operations of the Stations as
presently conducted by Seller and the Subsidiaries.

5

--------------------------------------------------------------------------------


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF BUYER


    Buyer makes the following representations and warranties (and no other
representations or warranties):

    3.1  Organization of Buyer.  Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware. Buyer has
the corporate power and authority to enter into and perform the terms of this
Agreement, and the transactions contemplated hereby.

    3.2  Authority of Buyer.  The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby have been
duly and validly authorized by all necessary corporate actions of Buyer (none of
which actions have been modified or rescinded and all of which actions are in
full force and effect). This Agreement constitutes a valid and binding agreement
and obligation of Buyer, enforceable in accordance with its terms.

    3.3  Funds.  Buyer has available or has access to adequate funds to
consummate the transactions contemplated herein in accordance with the terms
hereof.

    3.4  FCC Matters.  Buyer is legally, technically, financially and otherwise
qualified under the Communications Act and the FCC Rules to acquire and operate
the Stations. To the knowledge of Buyer, there are no matters, facts or
circumstances which could reasonably be expected to result in the FCC's refusal
to grant Approval of the transfer of control of the FCC Licenses to Buyer or
which could reasonably be expected to disqualify Buyer under the Communications
Act or otherwise from acquiring or operating the Stations. Except for the waiver
described in Schedule 2.12 to Seller's Disclosure Schedule, to the knowledge of
Buyer, there are no waivers of any FCC Rules necessary to be obtained for the
grant of the applications for the transfer of control of the FCC Licenses to
Buyer, nor will processing pursuant to any exception of any FCC Rules be
requested or required in connection with the consummation of the transactions
contemplated herein.

    3.5  Investment Representation.  Buyer is acquiring the Stock from Seller
for Buyer's own account, for investment purposes only and not with a view to or
for the sale in connection with the distribution thereof.


ARTICLE IV
COVENANTS WITH RESPECT TO CONDUCT PRIOR TO CLOSING


    4.1  Access.  Subject to applicable Laws and fiduciary and privacy
obligations, Seller shall cause each of the Subsidiaries to authorize and permit
Buyer and its counsel, financial advisors, independent auditors and other
authorized representatives (collectively, the "Representatives") to have
reasonable access during normal business hours, upon reasonable notice and in
such manner as will not unreasonably interfere with the conduct of their
respective businesses, to all of their respective officers, outside producers,
properties, books (including financial and operating data), records, documents,
operating instructions and procedures, Tax Returns (solely to the portions of
such Tax Returns that relate to the Stations) and all other information with
respect to the Subsidiaries, the Stations and the Stock as Buyer may from time
to time request, and to permit Buyer or its Representatives to make copies of
such books, records and other documents and to discuss the respective businesses
of Seller and its Subsidiaries with such other Persons, including, without
limitation, their respective directors, officers, employees, accountants,
counsel, suppliers, customers, and creditors, as Buyer considers necessary or
appropriate for the purposes of familiarizing itself with the Business of the
Subsidiaries and the Stations, obtaining any necessary Approvals of or Permits
for the transactions contemplated by this Agreement and conducting an evaluation
of the organization and Business of the Subsidiaries and the Stations; provided,
however, that Buyer shall not contact any employee, supplier, customer or

6

--------------------------------------------------------------------------------

creditor of Seller without the prior written consent of Seller. All information
furnished hereunder shall be subject to the confidentiality obligations set
forth in this Agreement.

    4.2  Third-Party Approvals.  To the extent that the Approval of any third
party with respect to any Contract is required in connection with the
transactions contemplated by this Agreement, including Section 4.16 and
Section 4.17, Buyer and Seller shall use commercially reasonable efforts to
obtain such Approval prior to the Closing Date for the Subsidiary or
Subsidiaries to which such Approval relates, and if any such Approval is not
obtained, Buyer and Seller shall use commercially reasonable efforts to enter
into an arrangement pursuant to which Buyer obtains the benefits of each such
Contract and is responsible and liable for any burdens of each such Contract.

    4.3  Conduct of Business.  

    (a) Seller agrees with and for the benefit of Buyer that, with respect to
each Station and Station Works, during the Interim Period, neither Seller nor
any Subsidiary shall without the prior consent in writing of Buyer, except as
expressly provided for herein:

    (1) conduct the Business of such Station in any manner except in the
ordinary course of business consistent with past practices and in material
compliance with all FCC Licenses; or

    (2) make any purchase or enter into any contractual commitment at such
Station or Station Works that (i) will remain in effect after the Closing of the
transfer of the Subsidiary that owns such Station or Station Works, or
(ii) individually requires payment by any Subsidiary of more than Twenty Five
Thousand Dollars ($25,000) in any specific case or Two Hundred Fifty Thousand
Dollars ($250,000) in the aggregate; or

    (3) make any loan, guaranty or other extension of credit, or enter into any
commitment to make any loan, guaranty or other extension of credit, to or for
the benefit of any director, officer, employee, stockholder or any of their
respective Associates or Affiliates, except to the extent that such loan,
guaranty or other extension of credit or commitment does not become an asset or
liability of Buyer or a Subsidiary on or after the Closing with respect to such
Subsidiary; or

    (4) grant any general or uniform increase in the rates of pay or benefits to
officers, directors or employees (or a class thereof), except in the ordinary
course of business consistent with past practice; or

    (5) sell, transfer, mortgage, encumber or otherwise dispose of any assets or
any liabilities, except (i) for dispositions of property not material in amount,
or (ii) in the ordinary course of business or (iii) as contemplated by this
Agreement; or

    (6) change or amend its charter documents or bylaws, except to the extent
any such change or amendment does not adversely affect Buyer; provided that
prior to each Closing, Seller shall change the name of each Subsidiary to be
transferred at such Closing to a name requested by Buyer on at least ten
(10) business days written notice, which name shall not include "USA" or "USA
Broadcasting", or if no such notice is given, to any name chosen by Seller; or

    (7) agree to or make any commitment to take any actions prohibited by this
Section 4.3(a).

    (b) Notwithstanding anything to the contrary set forth in this Agreement,
Buyer acknowledges and agrees that Seller and the Subsidiaries (i) have and
intend to continue to take actions that are reasonably necessary to reduce the
operating costs of the Stations and Station Works, including, without
limitation, reductions in capital expenditures, programming liabilities,
employee costs and other cost-saving measures, and (ii) may elect to carry HSN
programming on any of the Stations

7

--------------------------------------------------------------------------------

until the Closing of the sale of the O&O Subsidiary that owns such Station;
moreover, Buyer agrees that Seller shall not be in breach (or deemed to be in
breach) of any provision of this Agreement as a result of any such actions.

    4.4  Notification of Certain Matters.  

    Seller shall give prompt written notice to Buyer, and Buyer shall give
prompt written notice to Seller, of (a) the occurrence, or failure to occur, of
any event that would be likely to cause any representation or warranty of Seller
contained in this Agreement to be untrue or inaccurate such that the condition
set forth in Section 6.2(a) would not be satisfied and (b) any failure of Seller
to comply with or satisfy any covenant, condition or agreement to be complied
with or satisfied by it under this Agreement such that the condition set forth
in Section 6.2(b) would not be satisfied. No such notification shall affect the
representations or warranties of Seller or the conditions to Buyer's obligations
hereunder.

    4.5  Government Filings.  

    (a)  FCC Filing.  As promptly as practicable and no later than ten
(10) business days following the date of this Agreement, Seller and Buyer shall
jointly file applications for the Stations with the FCC requesting the consent
of the FCC to the transfer of control of the FCC Licenses for the Stations to
Buyer. Seller and Buyer will diligently take, or fully cooperate in the taking
of, all necessary and proper steps, and provide any additional information
reasonably requested in order to obtain promptly the requested consents and
Approvals of the applications by the FCC.

    (b)  HSR Filing.  As promptly as practicable and no later than ten
(10) business days following the date of this Agreement, Seller and Buyer shall
complete any filing that may be required pursuant to the Hart-Scott-Rodino Act
(each an "HSR Filing"). Seller and Buyer shall diligently take, or fully
cooperate in the taking of, all necessary and proper steps, and provide any
additional information reasonably requested in order to comply with, the
requirements of the Hart-Scott-Rodino Act. Seller and Buyer will supply to each
other copies of all correspondence, filings or communications, including file
memoranda evidencing telephonic conferences, by such party or its Affiliates
with any Governmental Entity or members of its staff, with respect to the
transactions contemplated by this Agreement and any related or contemplated or
inconsistent transactions, except for documents filed pursuant to Item 4(c) of
the Hart-Scott Rodino Notification and Report Form or communications regarding
the same.

    (c)  Regulatory Impediments.  If there are any regulatory impediments to any
Closing, Buyer and Seller shall take all commercially reasonable actions to
remove such impediments. If such impediments remain after such efforts, Buyer
shall take such action as is necessary, including, but not limited to, placing
the subject assets into a trust or assigning its rights to take title to certain
Stock to a third party as provided for in Section 9.5(b), in order for such
regulatory impediment to be removed or resolved and such Closing to be
consummated on or before January 10, 2002.

    4.6  Elimination of Intercompany and Affiliate Liabilities.  Prior to each
Closing Date, Seller shall purchase, cause to be repaid or (with respect to
guarantees) assume liability for any intercompany obligations or receivables
(each an "Intercompany Liability") among Seller and its Affiliates on the one
hand and the Subsidiaries to be transferred at such Closing on the other hand.
At such Closing Date, neither Buyer nor any of the Subsidiaries that have been
transferred to Buyer on or prior to such Closing Date shall have any continuing
commitment, obligation or liability of any kind with respect to such
Intercompany Liability. Seller agrees to indemnify Buyer and the Subsidiaries
for any Losses with respect to any such Intercompany Liability not fully assumed
or discharged as contemplated.

8

--------------------------------------------------------------------------------



    4.7  Conversion to Digital Stations.  

    (a)  Capital Expenditures.  Buyer and Seller agree that during the Interim
Period with respect to any Station, except for "Booked Digital Commitments" set
forth on Schedule 2.4 under the heading "USA Broadcasting Capital Digital/Analog
Project Status as of November 30, 2000," Seller shall not, without the prior
written Approval of Buyer (which shall not be unreasonably withheld, conditioned
or delayed), make any capital expenditures or commitments for the construction
of facilities for the provision of digital television service on such Station or
for the conversion of such Station to digital television operation; provided,
however, nothing herein shall in any way limit Seller's right to make such
expenditures or commitments as may be necessary for Seller or the Subsidiaries
to comply with the FCC's prescribed timetable for such conversion at any
Station.

    (b)  Reimbursement; Notice.  Buyer and Seller further agree that Buyer shall
reimburse Seller at each Closing for all capital expenditures made by Seller
which are permitted under this Section 4.7 or otherwise disclosed on
Schedule 2.4 made after December 6, 2000 through the date of such Closing at the
Stations owned by the Subsidiary or Subsidiaries being transferred at such
Closing. Seller shall provide written notice to Buyer at least five (5) business
days before each Closing Date of the amount of all such permitted expenditures
with respect to the Subsidiaries being transferred at such Closing. All
reimbursement amounts paid to Seller pursuant to this Section 4.7 shall be
independent from and in addition to the Purchase Price hereunder.

    (c)  New York and Los Angeles Digital Equipment.  Seller agrees to use
commercially reasonable efforts to have installed at the broadcast facility of
television broadcast station WHSI-TV, Smithtown, New York the digital equipment
specifically set forth on Schedule 4.7(c) which Seller has ordered for the
digital conversion of television station WHSE-TV, Newark, New Jersey. Seller
agrees to use commercially reasonable efforts to place in storage or transfer to
another Station (or dispose of as Buyer shall otherwise direct) the digital
equipment specifically set forth on Schedule 4.7(c) which Seller has ordered for
the digital conversion of television broadcast station KHSC-TV, Ontario,
California. Buyer shall reimburse Seller in accordance with the procedures set
forth in Section 4.7(b) for all actual, direct, out-of-pocket costs and expenses
(including necessary costs and expenses to reconfigure such digital equipment)
incurred by Seller and its Affiliates in complying with this Section 4.7(c).

    4.8  Insurance.  At all times during the Interim Period with respect to a
Station or Station Works, Seller shall maintain or cause to be maintained all
insurance in effect on the date of this Agreement with respect to the assets,
liabilities and operations of such Station and of Station Works.

    4.9  Termination of HSN Agreements.  Seller shall, or shall cause the
Subsidiaries to, terminate all HSN programming on the Stations on or before
January 10, 2002; provided, however, that such terminations may be subject to
the consummation of the applicable Closing.

    4.10  Exercise of KPST-TV Put Right.  If prior to the Initial Closing Date
Seller or any Affiliate of Seller shall be required to purchase the remaining
interest in KPST-TV (the "Majority KPST Interest") from the holder thereof in
connection with the exercise by such holder of its right to put the Majority
KPST Interest to Seller or any Affiliate of Seller, then: (a) if the transfer of
such interest has not occurred by the Initial Closing, (i) Seller shall
transfer, either directly or indirectly, its rights and obligations to Buyer and
Buyer shall assume such rights and obligations and shall be responsible for
purchasing the Majority KPST Interest following receipt of any required FCC
Approval and (ii) the affiliation agreement between KPST-TV and HSN shall
terminate no later than January 10, 2002; or (b) if such transfer has occurred
by the Initial Closing, (i) upon the transfer of the Majority KPST Interest to
Seller or its Affiliate, Buyer shall reimburse Seller for all amounts incurred
by Seller and its Affiliates to purchase such remaining interest in accordance
with the agreement governing such put right, (ii) such remaining interest shall
be transferred to Buyer promptly after receipt of any required

9

--------------------------------------------------------------------------------

FCC Approval, and (iii) the affiliation agreement between KPST-TV and HSN shall
terminate no later than January 10, 2002.

    4.11  Exercise of KPST-TV Call Right.  If prior to the Initial Closing Date
Buyer shall provide a written request to Seller for Seller or one of its
Affiliates to exercise the call right for the purchase of the Majority KPST
Interest from the holder thereof, then Seller shall exercise such right to the
extent permitted by, and in accordance with, the agreement governing such call
right, and Seller shall after such exercise, but only during the period prior to
the Initial Closing Date, undertake to effectuate the purchase of such Majority
KPST Interest in accordance with the agreement governing such call right. If
Seller or any of its Affiliates shall be required to purchase the Majority KPST
Interest in connection with the exercise by Seller or its Affiliate of the call
right to purchase such Majority KPST Interest, then (a) if the transfer of such
interest has not occurred by the Initial Closing Date, (i) Seller shall
transfer, either directly or indirectly, its rights to purchase the Majority
KPST Interest to Buyer and Buyer shall assume such rights and shall be
responsible for purchasing such interest following receipt of the required FCC
Approval and (ii) the affiliation agreement between KPST-TV and HSN shall
terminate no later than January 10, 2002; or (b) if such transfer has occurred
by the Initial Closing (i) upon the transfer of the Majority KPST Interest to
Seller or its Affiliate, Buyer shall reimburse Seller for all amounts incurred
by Seller and its Affiliates to purchase such Majority KPST Interest in
accordance with the terms of the agreement governing such call right, (ii) such
Majority KPST Interest shall be transferred to Buyer promptly after receipt of
any required FCC Approval, and (iii) the affiliation agreement between KPST-TV
and HSN shall terminate no later than January 10, 2002.

    4.12  Right of First Refusal; Sale to Third Party.  

    (a)  Exercise of Right of First Refusal.  If prior to the Initial Closing
Date Seller or any Affiliate of Seller has an opportunity to exercise a right of
first refusal to acquire the assets of a Minority Owned Entity or to acquire the
majority interest in a Minority Owned Entity (each a "Right of First Refusal"),
Seller shall as promptly as practicable prior to the date on which such right
may be exercised provide written notice to Buyer of such opportunity, and Seller
or its Affiliate shall, at Buyer's written direction (which shall be given as
promptly as practicable), either not exercise such Right of First Refusal or
exercise such Right of First Refusal to the extent permitted by, and in
accordance with, the agreement governing such Right of First Refusal, and Seller
or its Affiliate shall after such exercise, but only during the period prior to
the Initial Closing Date, undertake to effectuate the purchase of such assets or
of such majority interest in such Minority Owned Entity. If Seller or any of its
Affiliates shall be required to exercise a Right of First Refusal or if Seller
or any of its Affiliates has otherwise agreed to acquire the assets of a
Minority Owned Entity, then:

    (1) if the acquisition of such assets or of such majority interest has not
occurred by the Initial Closing Date, Seller shall, or shall cause its Affiliate
to, assign such Right of First Refusal or such contractual rights to purchase
such assets to Buyer, and Buyer shall assume the obligations related thereto and
thereafter be responsible for purchasing such assets or majority interest
following receipt of the required FCC Approval; provided, that Buyer shall
reimburse Seller on the Initial Closing Date for the full amount of the Urban
Judgment to the extent Seller surrenders its claim to such amount in connection
with a successful bid to acquire the assets of Urban; or

    (2) if such acquisition has occurred by the Initial Closing Date (i) upon
the transfer of such assets or majority interest to Seller or its Affiliate,
Buyer shall reimburse Seller for all amounts incurred by Seller and its
Affiliates to purchase such assets or such majority interest in accordance with
the terms of the agreement governing such Right of First Refusal, including the
full amount of the Urban Judgment to the extent Seller surrenders its claim to
such amount in connection with a successful bid to acquire the assets of Urban,
(ii) such

10

--------------------------------------------------------------------------------

assets or such majority interest shall be transferred to Buyer promptly after
receipt of any required FCC Approval and (iii) the affiliation agreement between
the station owned by such Subsidiary and HSN, if any, shall terminate no later
than twelve (12) months after the Initial Closing Date.

    (b)  Sale to Third-Party.  If prior to the Initial Closing Date the assets
of any Minority Owned Entity are sold to a third party, Seller shall pay Buyer
at the Initial Closing the amount received by Seller or any of its Affiliates
for its interest in such entity, and if such amount differs from the portion of
the Purchase Price allocated to the entity owning such assets as set forth on
Exhibit B, the purchase price payment schedule set forth on Exhibit B shall be
adjusted as mutually agreed by the parties to reallocate such difference to the
other Stations being transferred at the Initial Closing, provided the aggregate
Purchase Price shall not be increased.

    (c)  Termination of HSN Agreements.  If subsequent to the Initial Closing
Buyer acquires all of the equity in a Minority Owned Entity or acquires the
station owned by such entity, the affiliation agreement between such station and
HSN, if any, shall terminate no later than twelve (12) months after the closing
date for such acquisition.

    4.13  Possession and Control.  Prior to the transfer by Seller to Buyer of
Seller's interest in any Station, Buyer shall not, directly or indirectly,
control, supervise or direct, or attempt to control, supervise or direct, the
Business and operations of such Station, and such operation, including complete
control and supervision of all programming, shall be the sole responsibility of
Seller. On and after the transfer by Seller to Buyer of Seller's interest in any
Station, Seller shall have no control over, or right to intervene, supervise,
direct or participate in, the Business and operations of such Station.

    4.14  Schedule 2.4 Liabilities.  During the applicable Interim Period for
each Station, Seller shall continue to satisfy the liabilities set forth on
Schedule 2.4 with respect to such Station in the ordinary course of business
consistent with the past practices of Seller. At each Closing, the liabilities
of the Subsidiaries being transferred to Buyer at such Closing shall only
include those liabilities set forth on Schedule 2.4 (other than the liabilities
for which Seller shall continue to be responsible as provided in the third
sentence of this Section 4.14) and liabilities incurred as permitted by this
Agreement. From and after the Closing of the transfer of the shares of capital
stock of each Subsidiary, Buyer shall or shall cause the Subsidiaries to satisfy
the liabilities set forth on Schedule 2.4 (whether or not included under a
heading which includes the words "Booked", "Unbooked", "Unrecorded" or "Other
Contract Obligations") with respect to the Stations owned by such Subsidiary in
the ordinary course of business consistent with the past practices of the
broadcasting business of Buyer; provided, however, that Seller shall continue to
be responsible for the following liabilities set forth on Schedule 2.4 with
respect to such Stations: (a) the liabilities on Schedule 2.4 under the headings
"Potential Claims", "Workers' Compensation", "Other Claims" and "Lawsuits" and
(b) the $8,280,000 liability to Cablevision for advertising availability set
forth on Schedule 2.4 under the heading "New York Schedule of Unrecorded
Contract Liabilities." At the Closing of the transfer of each O&O Subsidiary,
the non-programming liabilities of the Stations owned by such O&O Subsidiary
shall be current and the programming assets of such Stations shall be current
or, in the alternative, the programming assets of such Stations shall equal or
exceed the programming liabilities of such Stations, as determined in accordance
with GAAP. At the Initial Closing the liabilities of the SW Subsidiary and the
MI Subsidiaries shall be current.

    4.15  Risk of Loss.  The risk of loss or damage by fire or other casualty or
cause to the assets of any Station or Station Works shall be upon Seller until
the date of the Closing at which Seller's interest in the Subsidiary that owns
such assets are transferred to Buyer. In the event of any such loss or damage
that would cause the condition set forth in Section 6.2(a) not to be satisfied
because of the occurrence of such loss or damage (a "Material Casualty Loss"),
Seller shall restore, replace or repair the damaged assets to their previous
condition; provided, however, that if any such Material Casualty Loss shall not
have been restored, replaced or repaired as of the date of the Closing scheduled
for the

11

--------------------------------------------------------------------------------

transfer of the Stock of the Subsidiary that owns such assets, Seller shall have
the right to delay the date of such Closing for a period of up to ninety
(90) business days from the date such Closing would otherwise occur (or a longer
period if Buyer shall consent in writing) to make such restorations,
replacements or repairs as are necessary; provided, further, that if such delay
shall be the sole cause of such Closing occurring after the Outside Closing Date
and, as a result, Buyer shall be obligated to make payment to Seller pursuant to
Section 1.4(d), then Buyer shall have the right to withhold from such payment an
amount equal to the portion of such payment (as set forth on Exhibit B)
attributable to the Subsidiary that owns, as applicable, Station Works or the
Station at which such loss or damage occurred, and Seller shall not be obligated
to transfer the Stock of the Subsidiary that owns such Station or Station Works.
Seller shall provide Buyer with written notice of the completion of the
restoration, replacement or repair of such loss or damage, and on the tenth
(10th) business day following such notice Seller shall transfer the Stock of
such Subsidiary to Buyer, and Buyer shall pay to Seller any such withheld
amount. In the event of any such loss or damage prior to a Closing that does not
constitute a Material Casualty Loss, Seller shall, at its option, either
(a) restore, replace or repair such loss or damage, in which case Seller shall
be entitled to receive all insurance proceeds to which Seller or the
Subsidiaries would be entitled as a result of such loss or damage, or (b) assign
such insurance proceeds to Buyer, whereupon Seller shall have no further
liability to Buyer for such loss or damage (pursuant to the indemnification
provisions of this Agreement or otherwise).

    4.16  Certain Transfers.  Except for any Excluded Assets, to the extent that
Seller or any Affiliate of Seller holds any assets or rights used or held for
use with respect to the Stations or is responsible for any liabilities or
obligations with respect to the Stations which are set forth on Schedule 2.4,
Seller or its Affiliates shall transfer such assets, rights, liabilities or
obligations to the appropriate O&O Subsidiary prior to the Closing for such O&O
Subsidiary.

    4.17  Station Works and MI Subsidiaries.  On or prior to the Initial Closing
Date, Seller shall cause the assets and liabilities of Station Works to be
contributed to the SW Subsidiary. At the Initial Closing Date, the assets,
rights, liabilities or obligations of each MI Subsidiary shall include only
(i) the capital stock representing such MI Subsidiary's interest in the Minority
Owned Entities and (ii) the rights and obligations of such MI Subsidiary under
all agreements among such MI Subsidiary on the one hand and the Minority Owned
Entity and/or any other shareholder of such Minority Owned Entity on the other
hand, except in all cases, the Urban Judgment.

    4.18  Cooperation; Professional Teams.  

    (a) Buyer and Seller will cooperate and use their commercially reasonable
efforts in (i) preparing any related agreements and other documentation
reasonably required in connection with the consummation of transactions
contemplated herein, (ii) terminating, substituting, or otherwise releasing all
guaranties or other obligations made by Seller and/or its Affiliates which are
made solely for the benefit of the Subsidiaries, the Stations and/or Station
Works, and (iii) complying with all regulatory requirements.

    (b) In connection with the existing contractual and business relationships
between Seller and certain Affiliates of Seller and various professional sports
teams (collectively, the "Teams") which currently have games broadcast on the
Stations pursuant to various agreements set forth on Schedule 2.4, Buyer and
Seller agree to cooperate, negotiate in good faith and take or cause to be taken
such commercially reasonable actions as may be reasonably requested by either
party to effect a reasonable and orderly transition of the relationship with the
Teams with respect to the relevant Stations.

    4.19  Settlement Agreements.  If, with the prior approval of Buyer (which
approval shall not be unreasonably withheld, conditioned or delayed), Seller or
any Subsidiary enters into an agreement (a "Settlement Agreement") that
terminates any Contract related to the operations of any Station or Station
Works (including (a) an agreement set forth on Schedule 2.4 under the heading
"Schedule of

12

--------------------------------------------------------------------------------

Unrecorded Contractual Liabilities as of November, 2000," (b) an employment
agreement with any Subsidiary Employee or (c) an agreement set forth on
Schedule 2.4 under the heading "Schedule of Program Liabilities as of
November 30, 2000"), Buyer shall reimburse Seller at the Closing with respect to
the Subsidiary subject to such Settlement Agreement for the amount equal to
(x) the amount paid by Seller pursuant to the Settlement Agreement multiplied by
(y) a fraction, the numerator of which shall be the number of days in the period
commencing with the Closing Date with respect to such Subsidiary and ending on
the date on which such terminated Contract would otherwise have terminated in
the absence of such Settlement Agreement (the "Original Termination Date"), and
the denominator of which shall be the number of days in the period commencing
with the date on which the Contract referred to in this Section 4.19 terminates
(the "New Termination Date") and ending on the Original Termination Date. Seller
shall provide written notice to Buyer at least five (5) business days before
each Closing Date of the amount of all such settlement payments with respect to
the Subsidiaries being transferred at such Closing. All reimbursement amounts
paid to Seller pursuant to this Section 4.19 shall be independent from and in
addition to the Purchase Price hereunder.


ARTICLE V
ADDITIONAL CONTINUING COVENANTS


    5.1  Station Works Facility.  If subsequent to the Initial Closing, Seller
requests the services of the Station Works facilities to distribute programming
content to, and/or to monitor the programming of, any Station owned by a
Subsidiary that has not been transferred to Buyer as of the Initial Closing,
Buyer agrees to provide such services to any such Station until the earlier of
(a) the date on which the Stock of such Subsidiary is transferred to Buyer
pursuant to this Agreement or (b) the date on which Seller notifies Buyer in
writing that Seller no longer desires such services. All such services shall be
provided by Buyer in a manner consistent with the practices and services of
Station Works as of the Initial Closing Date. In consideration for the services
provided by Buyer to any such Station pursuant to this Section 5.1, Seller shall
pay to Buyer a monthly fee (i) which shall be a pro rata portion of Buyer's
costs and expenses incurred at the Station Works facility based on Seller's use
of such facility and the equipment and employees at such facility and to the
extent that such costs and expenses are consistent in type and amount with the
costs and expenses incurred by Seller at the Station Works facility prior to the
Initial Closing; (ii) which shall not include a profit and (iii) the exact terms
of which shall be mutually agreed upon by the parties prior to the Initial
Closing, which agreement shall not be unreasonably withheld, conditioned or
delayed.

    5.2  Employment Matters.  

    (a) As of the date of each Closing, Buyer shall cause each Subsidiary
transferred to Buyer at such Closing to provide to the then employees of such
Subsidiary (each, a "Subsidiary Employee"), aggregate employee benefits that are
not materially less favorable than those provided by Buyer and Buyer's
Affiliates to their similarly situated employees. To the extent permitted under
applicable laws and the employee benefit plans or arrangements of Buyer or its
Affiliates in which any Subsidiary Employee may be eligible to participate,
Buyer shall provide credit for such Subsidiary Employee's period of service with
the Subsidiary or predecessors thereof for all purposes in which time of service
is applicable under such employee benefit plans or arrangements. To the extent
permitted under applicable laws and the welfare benefit plans of Buyer or its
Affiliates in which any Subsidiary Employee may be eligible to participate,
Buyer shall waive all limitations as to preexisting conditions, exclusions and
waiting periods with respect to participation and coverage requirements
applicable to such Subsidiary Employee, other than those that were in effect and
not satisfied as of the Closing Date with respect to such Subsidiary Employee
under any welfare benefit plan maintained for such Subsidiary Employee
immediately prior to the Closing Date. The provisions of this Section 5.2 shall
not create, in any Subsidiary Employee, any rights to

13

--------------------------------------------------------------------------------

employment or continued employment with Buyer or its Affiliates or any right to
specific terms or conditions of employment.

    (b) Seller shall retain all liabilities and obligations, whether arising
before or after the Closing Date, with respect to Subsidiary Employees under any
employee benefit policies, plans, arrangements, programs, practices or
agreements maintained or contributed to by Seller or any of the Subsidiaries
prior to the Closing Date. Seller will be responsible for making continuation
coverage under Code Section 4980B and Sections 601-608 of ERISA ("COBRA")
available to any eligible employee of any Subsidiary and any eligible spouse or
dependent of any such employee who experiences a "qualifying event," as defined
in Code Section 4980B(f)(3), before the Closing Date.

    5.3  700 Megahertz Spectrum.  If, with respect to any Station, Buyer or any
Affiliate of Buyer enters into a transaction (or series of transactions) within
five (5) years after the Closing to which such Station relates, pursuant to
which Buyer or any Affiliate of Buyer receives from a third party any
consideration for modifying the facilities of any Station to cease digital or
analog operations in the Channel 59-69 Television Band, upon consummation of any
such transaction (or series of transactions), Seller shall receive from Buyer
fifty percent (50%) of the consideration received by Buyer or any Affiliate of
Buyer from such modification of such Station after Buyer and its Affiliates have
received in the aggregate for all transactions under this Section 5.3 more than
One Hundred Million Dollars ($100,000,000). For purposes of this Section 5.3,
(a) the first One Hundred Million Dollars ($100,000,000) received by Buyer and
its Affiliates for all transactions described in this Section 5.3 for all of the
Stations, as a group, shall be retained by Buyer, (b) to the extent any such
consideration is for other than cash, Seller shall receive a cash payment from
Buyer based on the fair market value of the consideration received by Buyer or
any Affiliate of Buyer; (c) in determining the amount of such consideration
received by Buyer and its Affiliates, there shall be deducted the amount of
actual, direct, out-of-pocket costs or expenses incurred by Buyer and its
Affiliates in connection with the consummation of the transaction that resulted
in such consideration; provided, however, that for purposes of this Section 5.3
the amount of costs or expenses deemed to be incurred by Buyer and its
Affiliates shall not exceed such consideration received by Buyer or its
Affiliates; and (d) if any transaction or series of transactions described in
this Section 5.3 involves television stations in addition to the Stations, Buyer
agrees to allocate fairly to the Stations the proportionate share of
consideration attributable to the Stations based on relative size of the
Designated Market Areas in which the Stations operate and the relative amount of
spectrum of the Stations utilized in such transaction or series of transactions.

    5.4  MSO Agreements.  Buyer, any Affiliate of Buyer, or any assignee,
transferee or successor of Buyer or any Affiliate of Buyer shall take no action,
or fail to take any action that (a) constitutes a breach of or is inconsistent
with the obligations of Seller under Section 4 or Section 11 of the Cablevision
Agreement or (b) results, or is reasonably likely to result, in Time Warner
being obligated to carry the broadcast signal of WHSI-TV, Smithtown prior to
March 31, 2005, except in the limited circumstances expressly provided for in
the provision of the Time Warner Agreement attached hereto as Schedule 5.4.
Buyer further covenants and agrees that Buyer or any Affiliate of Buyer shall
require that any subsequent assignee, successor or transferee of Buyer or any
Affiliate of Buyer honor all of the obligations under this Section 5.4.

    5.5  Section 1031 Exchange.  If requested by Seller, Buyer agrees to
restructure the sale of the stock of one or more of the Subsidiaries as
contemplated herein to the sale of the assets of a Station in order to allow
Seller to structure a subsequent acquisition by Seller or an Affiliate of Seller
as an exchange qualifying the disposition of any such Station for
non-recognition of gain under Section 1031 of the Code, so long as such
restructuring does not impose any additional cost on Buyer that is not
reimbursed by Seller or materially delay the consummation of the transactions
contemplated herein. The parties agree to execute such agreements and other
documents as may be necessary to complete and otherwise effectuate a
Tax-deferred exchange by Seller.

14

--------------------------------------------------------------------------------




ARTICLE VI
CONDITIONS OF PURCHASE


    6.1  General Conditions.  The obligations of the parties to effect each
Closing shall be subject to the following conditions unless waived in writing by
all parties:

    (a) the FCC Order shall have been granted and remain in full force and
effect with respect to the FCC Licenses for the O&O Subsidiaries being
transferred to Buyer at such Closing; and

    (b) the waiting period under the Hart-Scott-Rodino Act shall have expired or
been terminated.

    6.2  Conditions to Obligations of Buyer.  The obligations of Buyer to effect
each Closing shall be subject to the following conditions except to the extent
waived in writing by Buyer:

    (a)  Representations and Warranties of Seller.  The representations and
warranties of Seller herein contained with respect to the Stock and the Stations
being transferred to Buyer at such Closing shall be true and correct as of the
date of such Closing with the same effect as though made at such time (except
for representations and warranties that speak as of a specific date or time,
which need only be true and correct as of such date or time) and except to the
extent that the failure of such representations and warranties to be true and
correct would not reasonably be expected to have, in the aggregate, a Material
Consequence; and

    (b)  Covenants of Seller.  Seller shall have performed all obligations and
complied with all covenants required by this Agreement to be performed or
complied with by Seller at or prior to the date of such Closing with respect to
the Stock and the Stations being transferred to Buyer at such Closing, except to
the extent that the failure to perform such obligations or comply with such
covenants would not reasonably be expected to have, in the aggregate, a Material
Consequence; and

    (c)  Officer's Certificate.  Seller shall have delivered to Buyer
certificates of Seller dated such Closing Date and signed by an executive
officer of Seller certifying the matters set forth in subsections (a) and
(b) above.

    (d)  Resignation of Directors and Officers.  Seller will have caused each
director of each Subsidiary to be transferred to Buyer at the Closing and those
officers of such Subsidiary designated by Buyer, to execute and deliver to Buyer
a letter of resignation, effective on such Closing Date, from his or her
position as a director and/or officer of such Subsidiary.

    6.3  Conditions to Obligations of Seller.  The obligations of Seller to
effect each Closing shall be subject to the following conditions, except to the
extent waived in writing by Seller:

    (a)  Representations and Warranties of Buyer.  The representations and
warranties of Buyer herein contained shall be true and correct as of the date of
such Closing with the same effect as though made at such time, except to the
extent the failure of such representations and warranties to be true and correct
would not reasonably be expected to have, in the aggregate, a material adverse
effect on Buyer's ability to perform its obligations hereunder; and

    (b)  Covenants of Buyer.  Buyer shall have performed all obligations and
complied with all covenants required by this Agreement to be performed or
complied with by Buyer at or prior to the date of such Closing, except to the
extent that the failure to perform such obligations or comply with such
covenants would not reasonably b expected to have, in the aggregate, a material
adverse effect on Buyer's ability to perform its obligations hereunder; and

    (c)  Officer's Certificate.  Buyer shall have delivered to Seller
certificates of Buyer, dated such Closing Date and signed by an executive
officer of Buyer, certifying the matters set forth in subsections (a) and
(b) above.

15

--------------------------------------------------------------------------------


ARTICLE VII
TERMINATION OF OBLIGATIONS


    7.1  Termination of Agreement.  Anything herein to the contrary
notwithstanding, this Agreement and the transactions contemplated by this
Agreement may be terminated as follows and in no other manner:

    (a)  Mutual Consent.  By mutual consent in writing of Buyer and Seller.

    (b)  Conditions to Buyer's Performance Not Met.  By Buyer, upon a breach of
any representation, warranty, covenant or agreement of Seller set forth in this
Agreement, in any case, such that the conditions set forth in Section 6.2(a) or
Section 6.2(b) would not be satisfied as a result of such breach; provided, that
such breach has not been cured by Seller within ninety (90) business days after
Seller receives written notice of such breach from Buyer; provided, further,
that if such breach shall not have been cured as of the Outside Closing Date,
then Buyer shall have the right to withhold from the payment required to be made
by Buyer pursuant to Section 1.4(d), an amount equal to the portion of such
payment attributable to the Subsidiary or Subsidiaries that own the Station or
Stations to which such breach relates and Seller shall not transfer the Stock of
the Subsidiary that owns such Station or Stations, and any such withheld amount
shall be paid to Seller, and the withheld Stock shall be transferred to Buyer,
on the date that such breach is cured so long as such date is within such ninety
(90) business day cure period (or a longer period if Buyer shall consent in
writing); provided, further, that Seller shall have no such ninety (90) business
day cure period with respect to any breach by Seller of its obligation to
terminate HSN programming prior to or contemporaneously with any Closing for the
Stations owned by the Subsidiaries being transferred at such Closing; or

    (c)  Conditions to Seller's Performance Not Met.  By Seller, upon breach of
any representation, warranty, covenant or agreement of Buyer set forth in this
Agreement, in any case, such that the conditions set forth in Section 6.3(a) or
Section 6.3(b) would not be satisfied as a result of such breach; provided, that
such breach has not been cured by Buyer within ninety (90) business days after
Buyer receives written notice of such breach from Seller; provided, further,
that Buyer shall have no such ninety (90) business day cure period with respect
to any breach by Buyer of its obligation to pay the amounts set forth in
Section 1.4(d) or to otherwise pay the Purchase Price (or any portion thereof)
when due hereunder.

    7.2  Effect of Termination.  If this Agreement shall be terminated pursuant
to Section 7.1, all obligations of the parties under this Agreement shall
terminate and there shall be no liability of any party to another except with
respect to any willful breach of this Agreement; provided, however, that the
obligations of the parties contained in Section 9.9 (Confidentiality) and
Section 9.13 (Expenses) shall survive any such termination.


ARTICLE VIII
INDEMNIFICATION


    8.1  Indemnification Obligations of Seller.  

    (a)  Obligations.  From and after each Closing Date, Seller agrees to
indemnify and hold harmless Buyer from and against any and all Losses incurred
by Buyer, any Subsidiary that has been transferred to Buyer on or prior to such
Closing Date or any direct or indirect subsidiaries of such Subsidiary,
resulting from:

    (1) any misrepresentation or breach of the representations and warranties of
Seller contained herein with respect to the Subsidiaries or the underlying
assets of the Subsidiaries that are transferred to Buyer on such Closing Date;
and

16

--------------------------------------------------------------------------------

    (2) any breach by Seller of any covenants of Seller contained herein with
respect to the Subsidiaries or the underlying assets of the Subsidiaries that
are transferred to Buyer on such Closing Date; and

    (b)  Limitation on Indemnification.  Except as provided in Section 8.3,
Seller shall not be liable to Buyer in respect of any claims for indemnification
under Section 8.1(a)(1) except to the extent that the aggregate amount of losses
of Buyer for all such claims exceeds Three Million Dollars ($3,000,000) (the
"Basket"), and then only to the extent of the excess over the Basket. The
maximum aggregate liability of Seller to Buyer and any third parties for any and
all claims for losses under Section 8.1(a)(1) shall not exceed an amount equal
to Two Hundred Million Dollars ($200,000,000) (the "Cap").

    (c)  Exclusive Remedy.  Notwithstanding any other provision of this
Agreement to the contrary and except as provided in Section 8.3, (i) the
indemnification provisions set forth herein shall be the sole and exclusive
remedy available to Buyer for any breach by Seller of this Agreement, and
(ii) the maximum aggregate liability of Seller under Section 8.1(a)(1) shall not
exceed the Cap, regardless of whether the Buyer seeks indemnification pursuant
to this Agreement or otherwise and regardless of the form of action, whether in
contract or tort.

    (d)  Survival.  Except as provided in Section 8.3(b), no claim for
indemnification may be made hereunder by Buyer with respect to any Subsidiary or
Stock (or liabilities related to such Subsidiary or Stock) at any time after the
date which is fifteen (15) months after the date of the Closing with respect to
such Subsidiary or Stock (and related liabilities); provided, however, any
covenants which by their terms are to be performed after the Closing Date shall
survive indefinitely, provided, further, that if a claim or notice is given
under this Article VIII with respect to any representation, warranty or covenant
prior to the applicable expiration date, such representation, warranty or
covenant shall continue until such claim is finally resolved.

    8.2  Indemnification Obligations of Buyer.  

    (a) From and after each Closing Date, Buyer agrees to indemnify and hold
harmless Seller from and against any Losses of Seller or any Affiliates of
Seller, directly or indirectly, as a result of, or based upon or arising from:

    (1) any misrepresentation or breach of the representations and warranties of
Buyer contained herein; or

    (2) any breach by Buyer of any covenants of Buyer contained herein
(including the covenants set forth in Section 5.4).

    (b)  Limitation on Indemnification.  Buyer shall not be liable to Seller in
respect of any claims for indemnification under Section 8.2(a)(1) except to the
extent that the aggregate amount of Losses of Seller for all such claims exceeds
the Basket, and then only to the extent of the excess over the Basket. The
maximum aggregate liability of Buyer to Seller and any third parties for any and
all claims for losses under Section 8.2(a)(1) shall not exceed the Cap.
Notwithstanding anything in this Agreement to the contrary, the Cap and Basket
shall not apply, or be deemed to apply, to the obligations of Buyer to make
payments of the Purchase Price or payments under Section 1.4(d).

    (c)  Survival.  No claim for indemnification may be made under Article VIII
by Seller at any time after such date which is fifteen (15)  months after the
date of the last Closing; provided, however, any covenants which by their terms
are to be performed after the Closing Date shall survive indefinitely, provided,
further, that if a claim or notice is given under this Article VIII with respect
to any representation, warranty or covenant prior to the applicable expiration
date, such representation, warranty or agreement shall continue until such claim
is finally resolved.

17

--------------------------------------------------------------------------------

    8.3  Certain Tax Matters.  

    (a)  Section 338(h)(10) Elections.  Seller and Buyer or its nominee(s) will
timely file (and Seller shall cause its subsidiaries to timely file with respect
to the Subsidiaries) joint and irrevocable elections pursuant to
Section 338(h)(10) of the Code (and any comparable elections under applicable
state or local tax laws) (the "338(h)(10) Elections") with respect to the direct
and indirect acquisition of the Stock of the Subsidiaries. Seller and Buyer
agree to cooperate fully in order to make the 338(h)(10) Elections valid,
including, but not limited to, the timely preparation and filing of Form 8023
and any required attachments thereto. The allocations described in Exhibit B
shall be used by Buyer and Seller for purposes of allocating the "aggregate
deemed sale price," as defined in Treasury Regulation Section 1.338-4T.
Additional allocations required but not provided for in said Exhibit B will be
made in accordance with Section 338 of the Code and the applicable Treasury
Regulations thereunder, and in accordance with Buyer's and Seller's reasonable
determination of the fair market values of the relevant assets, which
determination shall be made not later than 90 days following the relevant
Closing. Seller shall prepare the initial draft of each Form 8023 and
attachments thereto as soon as possible after the relevant Closing, and will
promptly submit such Form 8023 to Buyer for its review and Approval, which will
not be unreasonably withheld.

    (b)  Liability For Taxes.  Seller shall be liable for and pay, and shall
indemnify Buyer and each Subsidiary against (i) all Taxes imposed on any
Subsidiary, or for which any Subsidiary may otherwise be liable, as a result of
having been a member of a consolidated, combined or unitary group prior to the
applicable Closing with respect to the stock of such Subsidiary (including,
without limitation, Taxes for which any Subsidiary may be liable pursuant to
Treas. Reg. § 1.1502-6 or similar provisions of state, local or foreign law),
(ii) all Taxes imposed on any Subsidiary, or for which any Subsidiary may
otherwise be liable, for any Pre-Closing Tax Period (including, but not limited
to, any Taxes resulting from any 338(h)(10) Election contemplated by this
Agreement or from any Subsidiary ceasing to be a member of any consolidated,
combined or unitary group), and (iii) Taxes arising as a result of any breach of
the representation contained in Section 2.7 and the covenants contained in
Section 8.3(a). Notwithstanding any other provision to the contrary, Seller's
indemnification obligations under this Section 8.3(b) will survive without
limitation and will not be subject to the Basket or Cap.

    (c)  Straddle Periods.  For purposes of Section 8.3(b), whenever it is
necessary to determine the liability for Taxes of any Subsidiary for a period
that begins before and ends after a Closing Date (a "Straddle Period"), the
determination of the Taxes of such Subsidiary for the portion of the Straddle
Period ending on and including, and the portion of the Straddle Period beginning
after, the Closing Date shall be determined by assuming that the Straddle Period
consisted of two taxable years or periods, one which ended at the close of the
Closing Date and the other which began at the beginning of the day following the
Closing Date, and, items of income, gain, deduction, loss or credit of the
Subsidiary for the Straddle Period shall be allocated between such two taxable
years or periods on a "closing of the books basis" by assuming that the books of
the Subsidiary were closed at the close of the Closing Date; provided, however,
that real and personal property taxes and exemptions, allowances or deductions
that are calculated on an annual basis, such as the deduction for depreciation,
shall be apportioned between such two taxable years or periods on a daily basis.

    (d)  Tax Returns.  Seller shall cause to be timely filed when due (taking
into account all extensions properly obtained) all Tax Returns that are required
to be filed by or with respect to each Subsidiary for tax periods actually
ending on or prior to the applicable Closing Date. Buyer shall be responsible
for causing the preparation and filing of all Tax Returns required to be filed
for Straddle Periods. Any state and local Tax Returns shall be prepared and
filed in a manner consistent with past practice of the relevant Subsidiary and,
on such Tax Returns, no position shall

18

--------------------------------------------------------------------------------

be taken, elections made or method adopted by Buyer or by Seller if it would
have an adverse impact on the other party, without the other party's written
consent (which consent shall not be unreasonably withheld), that is inconsistent
with positions taken, elections made or methods used in preparing and filing
similar Tax Returns in prior periods. Buyer will cause to be delivered, at least
45 days prior to the due date for filing any such Tax Return (including
extensions), to Seller a copy of such Tax Return. Seller and Buyer agree to
consult and resolve in good faith any issue arising as a result of the review of
such Tax Return and mutually to consent to the filing as promptly as possible of
such Tax Return.

    (e)  Contest Provisions.  Promptly after receipt by Buyer, Seller or one of
their Affiliates of written notice of the assertion or commencement of any
claim, audit, examination or other proposed change or adjustment by any taxing
authority relating to a Pre-Closing Tax Period (a "Tax Claim"), the recipient
shall immediately notify the other party hereto. Such notice shall contain
factual information (to the extent known) describing the asserted Tax Claim in
reasonable detail and shall include copies of any notice or other document
received from any taxing authority in respect of any such asserted Tax Claim.
The failure of Seller to receive prompt notice from Buyer or its Affiliates as
provided herein shall not relieve Seller of any of its obligations under
Section 8.3(b) except to the extent such failure has a material adverse effect
on the Seller's ability to defend the Tax Claim. Seller shall have the right to
represent each Subsidiary's interests in any Tax audit or administrative or
court proceeding relating to Pre-Closing Tax Periods, and to employ counsel of
Seller's choice at its expense; provided, however, that Buyer and its
representatives shall be permitted, at their expense, to be present at any such
audit or proceeding. Notwithstanding the foregoing, neither Seller nor any
Affiliate of Seller shall be entitled to settle, either administratively or
after the commencement of litigation, any claim for Taxes which would materially
adversely affect the liability for Taxes of Buyer, or any Subsidiary or for any
period after the Closing Date without the prior written consent of Buyer. Such
consent shall not be unreasonably withheld, and shall not be necessary to the
extent that (i) the settlement is consistent with the positions previously taken
by the Subsidiary, or (ii) Seller has agreed to indemnify Buyer or the Company
against the effects of any such settlement.

    (f)  Assistance And Cooperation.  After the Closing Date, each of Seller and
Buyer shall (and cause their respective Affiliates to):

    (1) timely sign and deliver such certificates or forms as may be necessary
or appropriate to establish an exemption from (or otherwise reduce), or file Tax
Returns or other reports with respect to sales, transfer and similar Taxes;

    (2) assist the other party in preparing any Tax Returns which such other
party is responsible for preparing and filing in accordance with Section 8.3(d);

    (3) cooperate fully in preparing for any audits of, or disputes with taxing
authorities regarding, any Tax Returns of a Subsidiary;

    (4) make available to the other and to any taxing authority as reasonably
requested all information, records, and documents relating to Taxes of each
Subsidiary; and

    (5) furnish the other with copies of all correspondence received from any
taxing authority in connection with any Tax audit or information request with
respect to any such taxable period.

    8.4  Procedure.  

    (a)  Notice.  Any party seeking indemnification (the "Indemnified Party")
with respect to any Loss shall promptly give notice to the party required to
provide indemnity hereunder (the "Indemnifying Party"). Notwithstanding the
foregoing, the rights of any Indemnified Party to be indemnified with respect to
any Loss resulting from the asserted liability shall not be adversely

19

--------------------------------------------------------------------------------

affected by the Indemnified Party's failure to give or delay in giving notice
unless (and then only to the extent that) the Indemnifying Party is materially
prejudiced thereby.

    (b)  Defense.  If any claim, demand or liability is asserted by any third
party against any Indemnified Party (a "Third-Party Claim"), the Indemnified
Party will (upon notice of said claim or demand) promptly notify the
Indemnifying Party, and the Indemnifying Party shall defend and/or settle any
actions or proceedings brought against the Indemnified Party in respect of
matters embraced by the indemnity with counsel reasonably satisfactory to the
Indemnified Party. If the Indemnifying Party does not promptly defend or settle
any such claims, the Indemnified Party shall have the right to conduct and
control any defense or settlement, at the expense of the Indemnifying Party.
Except as provided by the preceding sentence, no claim will be settled or
compromised without the prior written consent of each party to be affected by
such settlement or compromise, which consent shall not be unreasonably withheld.
The Indemnified Party shall at all times also have the right to participate
fully in the defense at its own expense; provided, however, that the
Indemnifying Party shall pay the legal fees of one counsel for the Indemnified
Party if the Third-Party Claim is made both against the Indemnifying Party and
the Indemnified Party and the Indemnified Party has been advised by counsel that
there would be a conflict of interest in having the same counsel represent both
the Indemnified Party and the Indemnifying Party. The parties will cooperate in
the defense of all Third-Party Claims that may give rise to Indemnifiable Claims
hereunder. In connection with the defense of any claim, each party will make
available to the party controlling such defense any books, records or other
documents within its control that are reasonably requested in the course of such
defense.

    (c)  Inter-Party Claims.  If the Indemnified Party has a claim against the
Indemnifying Party that does not involve a Third-Party Claim (an "Inter-Party
Claim"), the Indemnified Party will notify the Indemnifying Party in writing
with reasonable promptness of such claim, specifying the nature, estimated
amount and the specific basis for such claim. The Indemnifying Party will
respond within 45 days of receipt of such notice of an Inter-Party Claim. If the
Indemnifying Party timely disputes such claim, the Indemnified Party and the
Indemnifying Party will negotiate in good faith to resolve such dispute, and if
not so resolved, either party may pursue whatever remedies it may have.

    (d)  Insurance Matters.  If any Loss is covered by insurance Buyer shall use
good faith efforts to exhaust claims against such policies. The provisions of
this Article are subject to the rights of any Indemnified Party's insurer which
may be defending any such claim.

    (e)  Subrogation.  If the Indemnifying Party makes any payment hereunder of
a Loss, the Indemnifying Party shall be subrogated, to the extent of such
payment, to the rights of the Indemnified Party against any insurer or third
party with respect to such Loss.

    (f)  Mitigation.  Each party agrees to use reasonable efforts to mitigate
any Loss which forms the basis for any claim for indemnification hereunder.

    8.5  No Offset.  If any matter as to which Buyer may be able to assert a
claim hereunder is pending or unresolved at the time any payment is due from
Buyer to Seller under this Agreement, Buyer shall have no right to offset,
deduct, counterclaim or otherwise withhold from such payment due to Seller any
amount with respect to any pending or unresolved claim.


ARTICLE IX
GENERAL


    9.1  Amendments; Waivers.  This Agreement and any Schedule or
Exhibit attached hereto may be amended only by agreement in writing of all
parties. No waiver of any provision nor consent to any exception to the terms of
this Agreement shall be effective unless in writing and signed by the party to
be bound and then only to the specific purpose, extent and instance so provided.

20

--------------------------------------------------------------------------------

    9.2  Schedules; Exhibits; Integration.  Each Schedule and Exhibit delivered
pursuant to the terms of this Agreement shall be in writing and shall constitute
a part of this Agreement, although Schedules need not be attached to each copy
of this Agreement. This Agreement, together with such Schedules and Exhibits,
constitutes the entire agreement among the parties pertaining to the subject
matter hereof and supersedes all prior agreements and understandings of the
parties in connection therewith, including, but not limited to, the Letter
Agreement dated December 6, 2000, between Buyer and Seller, as amended.

    9.3  Commercially Reasonable Efforts.  As used in this Agreement, the term
"commercially reasonable efforts" shall not mean efforts that require the
performing party to do any act that is unreasonable under the circumstances, to
make any capital contribution or to expend any funds other than reasonable
out-of-pocket expenses incurred in satisfying its obligations hereunder,
including but not limited to the fees, expenses and disbursements of its
accountants, actuaries, counsel and other professionals.

    9.4  Governing Law.  This Agreement, the legal relations between the parties
and any Action, whether contractual or non-contractual, instituted by any party
with respect to matters arising under or growing out of or in connection with or
in respect of this Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without giving effect to the conflicts
of law principles thereof (other than Section 5-1401 of the New York General
Obligations law), except to the extent that certain matters are preempted by
federal law or are governed as a matter of controlling law by the law of the
jurisdiction of organization of the respective parties.

    9.5  Assignment.  

    (a) No party hereto shall assign this Agreement, in whole or in part,
whether by operation of Law or otherwise, without the prior written consent of
the other party hereto; provided, however, upon written notice to Seller, Buyer
may assign all or any portion of Buyer's rights and obligations under this
Agreement to one or more direct or indirect wholly-owned subsidiaries of Buyer
(each an "Affiliated Assignee"); provided, further, that (i) Buyer reasonably
believes that such assignment to an Affiliated Assignee would not lead to a
material delay in the processing by the FCC of the applications for the
transactions contemplated herein or the receipt of the FCC Order,
(ii) notwithstanding such assumption, Buyer shall not be released from any
liabilities or obligations hereunder; and (iii) Buyer and any such Affiliated
Assignee shall be jointly and severally liable for the liabilities or
obligations of Buyer hereunder.

    (b) If at any time the Buyer reasonably believes in good faith that the
conditions set forth in Section 6.1 will not be satisfied on or prior to
January 10, 2002, Buyer shall provide notice to Seller to such effect.
Thereafter, Buyer shall have the right to require that Seller transfer some or
all of the Subsidiaries to a third party designated in writing by Buyer (a
"Designee"); provided, however, Buyer shall provide Seller at least ten
(10) days written notice before entering into an agreement with a Designee;
provided, further, that (i) such Designee shall be jointly and severally liable
for the liabilities or obligations of Buyer hereunder with respect to such
Subsidiary or Subsidiaries; (ii) an FCC Approval shall have been issued on or
prior to the closing for such Subsidiary authorizing such transfer to such
Designee; (iii) the transfer to such Designee would not violate any Laws,
(iv) such transfer to a Designee shall not relieve or release Buyer from any
liabilities or obligations hereunder; (v) there shall be no assignment or
transfer (actual or implied) of this Agreement to the Designee; (vi) Seller
shall have no liabilities or obligations to such Designee under this Agreement
or otherwise; and (vii) such Designee shall deliver to the Seller a written
certificate, pursuant to which the Designee acknowledges and agrees for the
benefit of Seller to the terms and conditions of the designation as described
herein. The parties shall cooperate in all reasonable respects in making any
modifications to the closing documents and deliveries that may be necessary or
appropriate in connection with the transfer of any Subsidiary to any Designee
pursuant to this Section 9.5.

21

--------------------------------------------------------------------------------

    9.6  Headings.  The descriptive headings of the Articles, Sections and
subsections of this Agreement are for convenience only and do not constitute a
part of this Agreement.

    9.7  Counterparts.  This Agreement and any amendment hereto or any other
agreement (or document) delivered pursuant hereto may be executed in one or more
counterparts and by different parties in separate counterparts. All of such
counterparts shall constitute one and the same agreement (or other document) and
shall become effective (unless otherwise provided therein) when one or more
counterparts have been signed by each party and delivered to the other party.

    9.8  Publicity and Reports.  Seller and Buyer shall coordinate all publicity
relating to the transactions contemplated by this Agreement and no party shall
issue any press release, publicity statement or other public notice relating to
this Agreement, or the transactions contemplated by this Agreement, without
consulting with the other party except to the extent that a particular action is
required by applicable Law or by obligations pursuant to any listing agreement
with any national securities exchange.

    9.9  Confidentiality.  

    (a) All information which is non-public, confidential or proprietary in
nature whether disclosed orally or in writing by Buyer or Seller (or their
respective Representatives) before or after the date hereof, in connection with
the transactions contemplated by, or the discussions and negotiations preceding,
this Agreement to the other party (or its Representatives) (the "Confidential
Information") shall be kept confidential by such other party and its
Representatives and shall not be used by any such Persons other than as
contemplated by this Agreement.

    (b) The duty of confidentiality set forth in Section 9.9(a) shall be
inoperative as to those particular portions of the Confidential Information that
(i) become generally available to the public other than as a result of
disclosure by the recipient or the recipient's Representatives, (ii) were
available to the recipient on a non-confidential basis prior to disclosure of
the Confidential Information to the recipient pursuant to this Agreement,
provided that the source of such information was not known by the recipient or
the recipient's Representatives to be bound by a confidentiality agreement with
or other contractual, legal or fiduciary obligation of confidentiality to the
other party or any of its Affiliates with respect to such information,
(iii) become available to the recipient on a non-confidential basis from a
source other than the other party or its Representatives, provided that the
source of such information was not known by the recipient or the recipient's
Representatives to be bound by a confidentiality agreement with or other
contractual, legal or fiduciary obligation of confidentiality to the other party
or any of its Affiliates with respect to such information.

    (c) In the event that a recipient of Confidential Information or anyone to
whom such recipient transmits any Confidential Information in accordance with
this Agreement is requested or required (by deposition, interrogatories,
requests for information or documents in legal proceedings, subpoenas, civil
investigative demand or similar process), in connection with any proceeding, to
disclose any Confidential Information, such recipient will give the other party
prompt written notice of such request or requirement so that the other party may
seek an appropriate protective order or other remedy and/or waive compliance
with the provisions of this Agreement, and the recipient will cooperate with the
other party to obtain such protective order. In the event that such protective
order or other remedy is not obtained or the other party waives compliance with
the relevant provisions of this Agreement, the recipient (or such other persons
to whom such request is directed) will furnish only that portion of the
Confidential Information that is legally required to be disclosed. It is further
agreed that if, in the absence of a protective order the recipient (or such
other persons to whom such request is directed) is legally compelled to disclose
such information, the recipient may make such disclosure without liability
hereunder, provided that the recipient has complied with its obligations under
this Section 9.9 and, upon the other party's request, uses commercially
reasonable efforts to obtain assurances that confidential treatment will be
accorded to such information.

22

--------------------------------------------------------------------------------



    (d) If this Agreement is terminated in accordance with its terms, each party
shall use all reasonable efforts to return upon written request from the other
party all documents (and reproductions thereof) received by it or its
Representatives from such other party (and, in the case of reproductions, all
such reproductions made by the receiving party) that include information not
within the exceptions contained in Section 9.9(b), unless the recipients provide
assurances reasonably satisfactory to the requesting party that such documents
have been destroyed. Notwithstanding the return or destruction of written
Confidential Information the recipient and its Representatives will continue to
be bound by the obligations of confidentiality under this Agreement.

    9.10  Parties in Interest.  This Agreement shall be binding upon and inure
to the benefit of each party, and nothing in this Agreement, express or implied,
is intended to confer upon any other person any rights or remedies of any nature
whatsoever under or by reason of this Agreement, except for Section 9.5(a)
(which is intended to be for the benefit of the Persons provided for therein and
may be enforced by such Persons). Nothing in this Agreement is intended to
relieve or discharge the obligation of any third person to (or to confer any
right of subrogation or action against) any party to this Agreement.

    9.11  Performance by Subsidiaries.  Each party agrees to cause its
subsidiaries to comply with any obligations hereunder relating to such
subsidiaries and to cause its subsidiaries to take any other action which may be
necessary or reasonably requested by the other party in order to consummate the
transactions contemplated by this Agreement.

    9.12  Notices.  All notices and other communications given or made pursuant
hereto shall be in writing and shall be effective (a) if given by
telecommunication, when transmitted to the applicable telecopier number
specified in (or pursuant to) this Section 9.12 and an appropriate answerback is
received, (b) if given by mail, three days after such communication is deposited
in the mails with first class postage prepaid, addressed to the applicable
address specified below, or (c) if given by any other means, when actually
delivered at the applicable address specified below:

If to Buyer, addressed to:

Univision Communications Inc.
1999 Avenue of the Stars, Suite 3050
Los Angeles, California 90067
Attention: C. Douglas Kranwinkle, Esq.
Telecopier No.: (310) 556-3568

With a copy to:

O'Melveny & Myers LLP
1999 Avenue of the Stars, Suite 700
Los Angeles, California 90067
Attention: Kendall R. Bishop, Esq.
Telecopier No.: (310) 246-6779

23

--------------------------------------------------------------------------------

If to Seller, addressed to:

USA Broadcasting, Inc.
1230 Avenue of the Americas, 15th Floor
New York, New York 10020
Attention: Charles A. Sommer, Esq.
Telecopier No.: (212) 413-6721

and to:

USA Networks, Inc.
152 West 57th Street, 47th Floor
New York, New York 10019
Attention: Julius Genachowski, Esq.
Telecopier No.: (212) 314-7329

With a copy to:

Hogan & Hartson L.L.P.
8300 Greensboro Drive, Suite 1100
McLean, Virginia 22102
Attention: Richard T. Horan, Jr., Esq. and
Attention: Thomas E. Repke, Esq.
Telecopier: (703) 610-6200

or to such other address or to such other person as either party shall have last
designated by such notice to the other party.

    9.13  Expenses.  Seller and Buyer shall each pay their own expenses incident
to the negotiation, preparation and performance of this Agreement and the
transactions contemplated hereby, including but not limited to the fees,
expenses and disbursements of their respective investment bankers, accountants
and counsel. Any such expenses of any Subsidiary incurred prior to the Closing
shall be paid by Seller and any such expenses of any Subsidiary incurred after
such Closing shall be paid by Buyer. Notwithstanding the foregoing, Buyer and
Seller shall each pay one-half (1/2) of all of the following: (a) all sales,
use, transfer, conveyance, excise, recording, license and other similar Taxes
and fees ("Transfer Taxes") applicable to, imposed upon or arising out of the
sale by Seller and the purchase by Buyer of the Stock whether now in effect or
hereinafter adopted and regardless of which party such Transfer Tax is imposed
upon; (b) any FCC filing fees incurred in connection with the transfer of
control of the FCC Licenses; and (c) any fees and expenses incurred in
connection with any filings required to be made pursuant to the
Hart-Scott-Rodino Act.

    9.14  Waiver.  No failure on the part of any party to exercise or delay in
exercising any right hereunder shall be deemed a waiver thereof, nor shall any
single or partial exercise preclude any further or other exercise of such or any
other right.

    9.15  Attorney's Fees.  In the event of any Action for the breach of this
Agreement or misrepresentation by any party, the prevailing party shall be
entitled to reasonable attorney's fees, costs and expenses incurred in such
Action. Attorney's fees incurred in enforcing any judgment in respect of this
Agreement are recoverable as a separate item. The parties intend that the
preceding sentence be severable from the other provisions of this Agreement,
survive any judgment and, to the maximum extent permitted by Law, not be deemed
merged into such judgment.

    9.16  Knowledge Convention.  Whenever any statement herein or in any
Schedule, Exhibit, certificate or other documents delivered to any party
pursuant to this Agreement is made "to the

24

--------------------------------------------------------------------------------

knowledge" or words of similar intent or effect of any party or its
representative:(a)(i) with respect to Seller such statement shall be limited to
the actual knowledge of the directors, executive officers and the director of
engineering and technology of Seller and the directors and executive officers of
each Subsidiary, and (ii) with respect to Buyer such statement shall be limited
to the actual knowledge of the directors and executive officers of Buyer; and
(b) such person making such statement shall not be required to conduct any
investigation of the subject matter thereof, and such statement shall not imply
or be deemed to imply that any such investigation has been conducted.

    9.17  Representation By Counsel; Interpretation.  Seller and Buyer each
acknowledge that each party to this Agreement has been represented by counsel in
connection with this Agreement and the transactions contemplated by this
Agreement. Accordingly, any rule of Law, or any legal decision that would
require interpretation of any claimed ambiguities in this Agreement against the
party that drafted it has no application and is expressly waived. Unless the
context otherwise requires, (a) a term has the meaning assigned to it, (b) "or"
is not exclusive, (c) words in the singular include the plural, and words in the
plural include the singular, (d) "herein," "hereof" and other words of similar
import refer to this Agreement as a whole and not to any particular Section,
Subsection, paragraph, clause, or other subdivision, (e) all references to
"Section," "Schedule" or "Exhibit" refer to the particular Section, Schedule or
Exhibit in or attached to this Agreement, and (f) "including" and "includes,"
when following any general provision, sentence, clause, statement, term or
matter, will be deemed to be followed by," but not limited to," and," but is not
limited to," respectively.

    9.18  Specific Performance.  Seller and Buyer each acknowledge that, in view
of the uniqueness of the Business and the transactions contemplated by this
Agreement, each party would not have an adequate remedy at Law for money damages
if this Agreement were not performed in accordance with its terms, and therefore
agrees that the other party shall be entitled to specific enforcement of the
terms hereof in addition to any other remedy to which it may be entitled, at Law
or in equity.

    9.19  Severability.  If any provision of this Agreement is determined to be
invalid, illegal or unenforceable by any Governmental Entity, the remaining
provisions of this Agreement to the extent permitted by Law shall remain in full
force and effect provided that the intent and purpose of the parties are not
frustrated thereby. In the event of any such determination, the parties agree to
negotiate in good faith to modify this Agreement to fulfill as closely as
possible the original intents and purposes hereof. To the extent permitted by
Law, the parties hereby to the same extent waive any provision of Law that
renders any provision hereof prohibited or unenforceable in any respect.

    9.20  No Consequential or Punitive Damages.  Notwithstanding anything to the
contrary elsewhere in this Agreement, no party (or its Affiliates) shall, in any
event, be liable to the other party (or its Affiliates) for any consequential or
punitive damages, including, but not limited to, loss of revenue or income, cost
of capital, or loss of business reputation or opportunity relating to the breach
or alleged breach of this Agreement.


ARTICLE X
DEFINITIONS


    10.1  Definitions.  For all purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires,

    (a) the terms defined in this Article X have the meanings assigned to them
in this Article X and include the plural as well as the singular,

    (b) all accounting terms not otherwise defined herein have the meanings
assigned under GAAP,

    (c) pronouns of either gender or neuter shall include, as appropriate, the
other pronoun forms, and

25

--------------------------------------------------------------------------------

    As used in this Agreement and the Exhibits and Schedules delivered pursuant
to this Agreement, the following definitions shall apply.

    "338(h)(10) Elections" has the meaning set forth in Section 8.3(a).

    "Action" means any action, complaint, petition, investigation, suit or other
proceeding, whether civil or criminal, in law or in equity, or before any
arbitrator or Governmental Entity.

    "Affiliate" means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
a specified Person.

    "Affiliated Assignee" has the meaning set forth in Section 9.5(a).

    "Agreement" means this Agreement by and among Buyer and Seller as amended or
supplemented together with all Exhibits and Schedules attached or incorporated
by reference.

    "Approval" means any approval, authorization, consent, qualification or
registration, or any waiver of any of the foregoing, required to be obtained
from, or any notice, statement or other communication required to be filed with
or delivered to, any Governmental Entity or any other Person.

    "Basket" has the meaning set forth in Section 8.1(b).

    "Business" means, with respect to any Station, the business of such Station
as currently conducted by Seller or as provided for in Section 4.3(b) .

    "Cablevision" means CSC Holdings, Inc. (f/k/a Cablevision Systems Corp.).

    "Cablevision Agreement" means that certain Renewal and Extension Term Sheet
by and among Cablevision, USA Cable/Home Shopping Club LP and Seller dated as of
June 23, 2000 (or any definitive agreement executed pursuant thereto) that
renews and extends the Home Shopping Network, Inc. Affiliation Agreement, by and
between Home Shopping Network, Inc. and Cablevision dated as of June 1, 1986, as
amended.

    "Cap" has the meaning set forth in Section 8.1(b).

    "Closing" means the either the Initial Closing or a Subsequent Closing, as
the context requires.

    "Closing Date" means either the Initial Closing Date or a Subsequent Closing
Date, as the context requires.

    "COBRA" has the meaning set forth in Section 5.2(b).

    "Code" means the Internal Revenue Code of 1986, as amended.

    "Communications Act" means the Communications Act of 1934, as amended.

    "Confidential Information" has the meaning set forth in Section 9.9(a).

    "Contract" means any agreement, bond, commitment, franchise, indemnity,
indenture, instrument, lease, or license, whether or not in writing.

    "Designee" has the meaning set forth in Section 9.5(b).

    "Disclosure Schedule" means the Disclosure Schedule dated the date hereof
and delivered by Seller to Buyer. The Sections of the Disclosure Schedule shall
be numbered to correspond to the applicable Section of this Agreement and,
together with all matters under such heading, shall be deemed to qualify the
applicable Section and any other Section, subsection or clause hereof to which
such disclosure clearly relates.

26

--------------------------------------------------------------------------------

    "Encumbrance" means any claim, encumbrance, covenant, security interest,
lien, option, pledge, rights of others, or restriction (whether on voting, sale,
transfer, disposition or otherwise), whether imposed by agreement,
understanding, Law, equity or otherwise, except for any restrictions on transfer
generally arising under any applicable federal or state securities law.

    "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended, and the related regulations and published interpretations.

    "Excluded Assets" has the meaning set forth in Section 1.3.

    "FCC" means the Federal Communications Commission or any successor entity.

    "FCC Licenses" has the meaning set forth in the Recitals.

    "FCC Order" means an order or orders of the FCC (or the Chief, Mass Media
Bureau of the FCC, acting under delegated authority) consenting to the transfer
of control from Seller to Buyer of the FCC Licenses for a Station or Stations.

    "FCC Rules" means all rules and regulations of the FCC promulgated under the
Communications Act or otherwise.

    "GAAP" means generally accepted accounting principles in the United States,
as in effect from time to time.

    "Governmental Entity" means any government or any agency, bureau, board,
commission, court, department, official, political subdivision, tribunal or
other instrumentality of any government, whether federal, state or local,
domestic or foreign.

    "Hart-Scott-Rodino Act" means the Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended, and the related regulations and published
interpretations.

    "Hazardous Substance" means substances that are defined or listed in, or
otherwise classified pursuant to, any applicable environmental health and safety
Laws as "hazardous substances," "hazardous materials," "hazardous wastes" or
"toxic substances."

    "HSN" means The Home Shopping Network.

    "Indemnifiable Claim" means any Loss for or against which any party is
entitled to indemnification under this Agreement;

    "Indemnified Party" means the party entitled to indemnity hereunder; and

    "Indemnifying Party" means the party obligated to provide indemnification
hereunder.

    "Initial Closing" has the meaning set forth in Section 1.4(a).

    "Initial Closing Date" has the meaning set forth in Section 1.4(a).

    "Initial FCC Order" has the meaning set forth in Section 1.4(a).

    "Intercompany Liability" has the meaning set forth in Section 4.6.

    "Inter-Party Claim" has the meaning set forth in Section 8.4(c).

    "Interim Period" means, with respect to each Station and to Station Works,
the period from December 6, 2000 through the earlier of the Closing of the Sale
of the Stock of the Subsidiary that owns such Station or Station Works, or the
termination of this Agreement.

27

--------------------------------------------------------------------------------

    "IRS" means the Internal Revenue Service or any successor entity.

    "Law" means any constitutional provision, statute or other law, rule,
regulation, or interpretation of any Governmental Entity and any Order.

    "Loss" means any action, cost, damage, disbursement, expense, liability,
loss, deficiency, obligation, loss of rights or settlement, penalties,
reasonable legal, accounting and other professional fees and expenses actually
incurred in the investigation, collection, prosecution and defense of claims and
amounts paid in settlement, that are incurred or suffered by the specified
person; provided, that "Loss" shall not include consequential, incidental,
exemplary or punitive damages, other special damages or lost profits or matters
described in Section 9.20.

    "LPTV Separation" has the meaning set forth in Section 1.3(g).

    "LPTV Stations" has the meaning set forth in Section 1.3(c).

    "Majority KPST Interest" has the meaning set forth in Section 4.10.

    "Material Casualty Loss" has the meaning set forth in Section 4.15.

    "Material Consequence" means a material adverse effect on the assets or
liabilities of the Stations and Station Works, taking all of the Stations and
Station Works together as a whole; provided, however, that a Material
Consequence shall exclude any adverse effect arising out of or relating to
(a) any change in Law or GAAP or interpretation thereof; (b) the pendency or
announcement of this Agreement or the transactions contemplated hereby;
(c) changes in general economic conditions; (d) changes in economic conditions
applicable to the broadcast industry generally; or (e) changes affecting the
markets in which the Stations operate.

    "Minority Owned Entities" collectively means (a) Roberts Broadcasting
Company, the licensee of WHSL(TV), East St. Louis, Missouri, (b) Roberts
Broadcasting Company of Denver, the licensee of KTVJ(TV), Boulder, Colorado,
(c) Golden Link TV, Inc., the licensee of KPST-TV, Vallejo, California, and
(d) Urban Broadcasting Corporation, the licensee of WTMW(TV), Arlington,
Virginia.

    "MI Subsidiaries" has the meaning set forth in the Recitals.

    "New Termination Date" has the meaning set forth in Section 4.19.

    "O&O Subsidiaries" has the meaning set forth in the Recitals.

    "Order" means any decree, injunction, judgment, order, ruling, assessment or
writ.

    "Original Termination Date" has the meaning set forth in Section 4.19.

    "Permit" means any license, permit, franchise, certificate of authority, or
order, or any waiver of the foregoing, required to be issued by any Governmental
Entity.

    "Person" means an association, a corporation, an individual, a partnership,
a trust or any other entity or organization, including a Governmental Entity.

    "Pre-closing Tax Period" means, with respect to any Subsidiary, any period
(including the portion of any Straddle Period) ending on or prior to the Closing
Date with respect to such Subsidiary.

    "Proprietary Programming" has the meaning set forth in Section 1.3(e).

    "Purchase Price" has the meaning set forth in Section 1.2.

    "Representatives" has the meaning set forth in Section 4.1.

28

--------------------------------------------------------------------------------

    "Right of First Refusal" has the meaning set forth in Section 4.12.

    "Settlement Agreement" has the meaning set forth in Section 4.19.

    "Station Works" has the meaning set forth in the Recitals.

    "Stations" has the meaning set forth in the Recitals.

    "Stock" has the meaning set forth in the Recitals.

    "Straddle Period" has the meaning set forth in Section 8.3(c).

    "Subsequent Closing" has the meaning set forth in Section 1.4(b).

    "Subsequent Closing Date" has the meaning set forth in Section 1.4(b).

    "Subsequent FCC Order" has the meaning set forth in Section 1.4(b).

    "Subsidiaries" has the meaning set forth in the Recitals.

    "Subsidiary Employee" has the meaning set forth in Section 5.2(a).

    "SW Subsidiary" has the meaning set forth in the Recitals.

    "Tax" means any material foreign, federal, state, county or local income,
sales and use, excise, franchise, real and personal property, transfer, gross
receipt, capital stock, production, business and occupation, disability,
employment, payroll, severance or withholding tax or charge imposed by any
Governmental Entity, any interest and penalties (civil or criminal) related
thereto or to the nonpayment thereof, and any Loss in connection with the
determination, settlement or litigation of any Tax liability.

    "Tax Claim" has the meaning set forth in Section 8.3(e).

    "Tax Return" means a report, return or other information required to be
supplied to a Governmental Entity with respect to Taxes including, where
permitted or required, combined or consolidated returns for any group of
entities that includes any Subsidiary.

    "Teams" has the meaning set forth in Section 4.18(b).

    "Third-Party Claim" has the meaning set forth in Section 8.4(b).

    "Time Warner Agreement" means that certain Fifth Amendment to Deal
Memorandum by and between Home Shopping Club LP, a Delaware limited partnership,
successor to Home Shopping Club, Inc. and Time Warner Cable, a division of Time
Warner Entertainment Company, L.P., dated as of November 20, 1998, that amends
that certain Deal Memorandum between Home Shopping Club, Inc. and Time Warner
Cable dated May 3, 1995, as amended.

    "Transfer Taxes" has the meaning set forth in Section 9.13.

    "Urban" means Urban Broadcasting Corporation.

    "Urban Judgment" means the judgment entered in favor of USAGV against Urban
on November 12, 1999, by the Honorable Paul F. Sheridan in the Virginia Circuit
Court for Arlington County in USA Station Group of Virginia, Inc. v. Urban
Broadcasting Corporation, Law No. 99-779.

    "USASGI" has the meaning set forth in Section 1.4(c).

    "USAGV" means USA Station Group of Virginia, Inc.

29

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to
be executed by its duly authorized officers as of the day and year first above
written.

    BUYER:    
 
 
UNIVISION COMMUNICATIONS INC.
 
 
By:
 
/s/ ANDREW W. HOBSON   

--------------------------------------------------------------------------------

        Name:   Andrew W. Hobson         Title:   Executive Vice President
 
 
SELLER:
 
 
 
 
USA BROADCASTING, INC.
 
 
By:
 
/s/ CHARLES SOMMER   

--------------------------------------------------------------------------------

        Name:   Charles Sommer         Title:   General Counsel & Sr. VP

S–1

--------------------------------------------------------------------------------


EXHIBIT A



Subsidiaries and FCC Licenses


--------------------------------------------------------------------------------


EXHIBIT A


1.  O&O Subsidiaries

    USA Station Group, Inc., a wholly owned subsidiary of USA Broadcasting, Inc,
is a 1% general partner of each of the 11 licensee general partnerships.

    USA Station Group of Dallas, Inc., a wholly owned subsidiary of USA
Broadcasting, Inc., is a 99% general partner of USA Station Group Partnership of
Dallas, the licensee of KSTR-TV.

    USA Station Group of Houston, Inc., a wholly owned subsidiary of USA
Broadcasting, Inc., is a 99% general partner of USA Station Group Partnership of
Houston, the licensee of KHSH-TV.

    USA Station Group of Illinois, Inc., a wholly owned subsidiary of USA
Broadcasting, Inc., is a 99% general partner of USA Station Group Partnership of
Illinois, the licensee of WEHS-TV.

    USA Station Group of Atlanta, Inc., a wholly owned subsidiary of USA
Broadcasting, Inc., is a 99% general partner of USA Station Group Partnership of
Atlanta, the licensee of WHOT-TV.

    USA Station Group of Massachusetts, Inc., a wholly owned subsidiary of USA
Broadcasting, Inc., is a 99% general partner of USA Station Group Partnership
Massachusetts, the licensee of WHUB-TV.

    USA Station Group of New Jersey, Inc., a wholly owned subsidiary of USA
Broadcasting, Inc., is a 99% general partner of USA Station Group Partnership of
New Jersey, the licensee of WHSE-TV and WHSI-TV.

    USA Station Group of Ohio, Inc., a wholly owned subsidiary of USA
Broadcasting, Inc., is a 99% general partner of USA Station Group Partnership of
Ohio, the license of WQHS-TV.

    USA Station Group of Vineland, Inc., a wholly owned subsidiary of USA
Broadcasting, Inc., is a 99% general partner of USA Station Group Partnership of
Vineland, the licensee of WHSP-TV.

    USA Station Group of Southern California, Inc., a wholly owned subsidiary of
USA Broadcasting, Inc., is:

a 99% general partner of USA Station Group Partnership of Southern California,
the licensee of KHSC-TV; owner of 100% of the stock of USA Station Group of
Hollywood, Florida, Inc., which in turn, is a 99% general partner of USA Station
Group Partnership of Hollywood, Florida, the licensee of WAMI-TV; owner of 100%
of the stock of USA Station Group of Tampa, Inc., which in turn, is a 99%
general partner of USA Station Group Partnership of Tampa, the licensee of
WBHS-TV.

    Miami USA Broadcasting Station Productions, Inc., which in turn, is a wholly
owned subsidiary of Miami USA Broadcasting, Inc., which in turn, is a wholly
owned subsidiary of USA Broadcasting Productions, Inc., which in turn, is a
wholly owned subsidiary of USA Broadcasting, Inc.

    USA Station Group of Florida, Inc., a wholly owned subsidiary of USA Station
Group Communications, Inc., which in turn is a wholly owned subsidiary of USA
Station Group Communications, LLC, which in turn, is a wholly owned subsidiary
of USA Broadcasting, Inc., is the owner of 100% of the stock of USA Station
Group of Melbourne, Inc., the licensee of WBSF-TV.

A–1

--------------------------------------------------------------------------------

2.  FCC LICENSES


Main Station:
 
 
 
 
Call Sign/Channel:
 
WHSE-TV Analog Channel 68
Digital Channel 53
Licensee:
 
USA Station Group Partnership of New Jersey
Community of License/DMA:
 
Newark, New Jersey (New York DMA)
Facility ID. Number (FAC):
 
60555
Tax ID. Number (TIN):
 
650510885
FCC Registration Number (FRN):
 
0003-7708-07
Television Translator Stations:
 
None
Auxiliary Service Stations:
 
Call Sign
 
Service     WPNF-754   TI     WPNF-755   TI     WAP-952   TI     WHB-645   TI  
  WHB-648   TI     WGH-957   TI     WHB-224   TS     WFW-611   TS     WYR-213  
RP     WYR-214   RP
Operational-Fixed Microwave:
 
None
Satellite Earth Station:
 
Call Sign
 
 
E000007
Pending Applications and CPs:
 
(Digital) File BPCDT19991029ADO, Minor Modification to a Licensed Facility
DT Authorizations:
 
None
Other Authorizations:
 
None
 
 
 
 
 

A–2

--------------------------------------------------------------------------------


Main Station:
 
 
 
 
Call Sign/Channel:
 
WHSI-TV Analog Channel 67
Digital Channel 23
Licensee:
 
USA Station Group Partnership of New Jersey
Community of License/DMA:
 
Smithtown, New York (New York DMA)
Facility ID. Number (FAC):
 
60553
Tax ID. Number (TIN):
 
650510885
FCC Registration Number (FRN):
 
0003-7708-07
Television Translator Stations:
 
None
Auxiliary Service Stations:
 
Call Sign
 
Service     WCD-989   TI     WHY-337   TI     WMG-534   TI     WHY-339   TS
Operational-Fixed Microwave:
 
None
Satellite Earth Station:
 
None
Pending Applications and CPs:
 
(Digital) File BPCDT19991028ADR, Minor Modification to a Licensed Facility.
DT Authorizations:
 
None
Other Authorizations:
 
None
 
 
 
 
 

A–3

--------------------------------------------------------------------------------


Main Station:
 
 
 
 
Call Sign/Channel:
 
KHSH-TV Analog Channel 67
Digital Channel 36
Licensee:
 
USA Station Group Partnership of Houston
Community of License/DMA:
 
Alvin, Texas (Houston DMA)
Facility ID. Number (FAC):
 
60537
Tax ID. Number (TIN):
 
650510887
FCC Registration Number (FRN):
 
0003-7710-03
Television Translator Station:
 
None
Auxiliary Service Stations:
 
Call Sign
 
Service     KPG-787   RP     WLF-782   TS
Operational-Fixed Microwave:
 
None
Satellite Earth Station:
 
None
Pending Applications and CPs:
 
None
DT Authorizations:
 
File BPCDT19991027ACC, Digital TV Broadcast Station Construction Permit
Other Authorizations:
 
None
 
 
 
 
 

A–4

--------------------------------------------------------------------------------


Main Station:
 
 
 
 
Call Sign/Channel:
 
KHSC-TVAnalog Channel 46
Digital Channel 47
Licensee:
 
USA Station Group Partnership of Southern California
Community of License/DMA:
 
Ontario, California (Los Angeles DMA)
Facility ID. Number (FAC):
 
60549
Tax ID. Number (TIN):
 
650510878
FCC Registration Number (FRN):
 
0003-7709-55
Television Translator Station:
 
None
 
 
Auxiliary Service Stations:
 
Call Sign
 
Service     KPE-749   RP     KPF-234   RP     KPF-921   RP     WLG-512   TI    
WLJ426   TI     WLE868   TI     KB-96800   TP     WLD-829   TI     WHS-445   TS
    WLD-845   TS     WLJ-356   TS     WPNM-811   TI
Operational-Fixed Microwave:
 
None
 
 
Satellite Earth Station:
 
Call Sign
 
 
 
 
E7008
 
 
 
 
E000008
 
 
Pending Applications and CPs:
 
None
DT Authorizations:
 
File BPCDT19991029AFX, Digital TV Broadcast Station Construction Permit
Other Authorizations:
 
None
 
 
 
 
 

A–5

--------------------------------------------------------------------------------


Main Station:
 
 
 
 
Call Sign/Channel:
 
WEHS-TV Analog Channel 60
Digital Channel 59
Licensee:
 
USA Station Group Partnership of Illinois
Community of License/DMA:
 
Aurora, Illinois (Chicago DMA)
Facility ID. Number (FAC):
 
60539
Tax ID. Number (TIN):
 
650510862
FCC Registration Number (FRN):
 
0003-7708-98
Television Translator Station:
 
None
Auxiliary Service Stations:
 
Call Sign
 
Service     WLE-761   TS     WME-823   TI     WHS-256   TS     KC-25972   TP    
WMF-691   TI     KPM-357         KPM-359    
Operational-Fixed Microwave:
 
None
Satellite Earth Station:
 
None
Pending Applications and CPs:
 
(Digital) File BPCDT19991026ACV, Minor Modification to a Licensed Facility.
DT Authorizations:
 
File BPCDT19980806KF, Digital Television Broadcast Station Construction Permit
Other Authorizations:
 
None
 
 
 
 
 

A–6

--------------------------------------------------------------------------------


Main Station:
 
 
 
 
Call Sign/Channel:
 
WHSP-TV Analog Channel 65
Digital Channel 66
Licensee:
 
USA Station Group Partnership of Vineland
Community of License/DMA:
 
Vineland, New Jersey (Philadelphia DMA)
Facility ID. Number (FAC):
 
60560
Tax ID. Number (TIN):
 
650510879
FCC Registration Number (FRN):
 
0003-7710-29
Television Translator Station:
 
None
 
 
Auxiliary Service Stations:
 
Call Sign
 
Service     WGX-209   TS     WGZ-564   TI     WGX-210   TI
Operational-Fixed Microwave:
 
None
Satellite Earth Station:
 
None
Pending Applications and CPs:
 
None
DT Authorizations:
 
File BPCDT19980806KG, Digital Television Broadcast Station Construction Permit
Other Authorizations:
 
None

A–7

--------------------------------------------------------------------------------

2.  FCC LICENSES (Continued)


Main Station:
 
 
 
  Call Sign/Channel:   WHUB-TV Analog Channel 66
Digital Channel 23
Licensee:
 
USA Station Group Partnership of Massachusetts
Community of License/DMA:
 
Marlborough, Massachusetts (Boston DMA)
Facility ID. Number (FAC):
 
60551
Tax ID. Number (TIN):
 
650510886
FCC Registration Number (FRN):
 
0001-7349-87
Television Translator Station:
 
None
Auxiliary Service Stations:
 
Call Sign
 
Service     WHY-956   TS     KB-98017   TP     KPK-922   RP     KB-98152   RP  
  KB-96013   RP     KPH-504   RP     WLD-618   TI
Operational-Fixed Microwave:
 
None
Satellite Earth Station:
 
None
Pending Applications and CPs:
 
(Digital) File BMPCDT19981008KE, Minor Modification to a Licensed Facility.
DT Authorizations:
 
None
Other Authorizations:
 
File BSTA20000127ADO, STA to operate at Reduced Power
 
 
 
 
 

A–8

--------------------------------------------------------------------------------


Main Station:
 
 
 
  Call Sign/Channel:   KSTR-TV Analog Channel 49
Digital Channel 48
Licensee:
 
USA Station Group Partnership of Dallas
Community of License/DMA:
 
Irving, Texas (Dallas-Fort Worth DMA)
Facility ID. Number (FAC):
 
60534
Tax ID. Number (TIN):
 
650510883
FCC Registration Number (FRN):
 
0003-7709-22
Television Translator Station:
 
None
Auxiliary Service Stations:
 
Call Sign
 
Service
 
 
WHS-572
 
TS
 
 
WHS596
 
TI
 
 
WLG539
 
TI
Operational-Fixed Microwave:
 
None
Satellite Earth Station:
 
None
Pending Applications and CPs:
 
(Digital) File BMPCDT2000501ADB, Minor Modification to a Licensed Facility.
DT Authorizations:
 
File BPCDT19980806KE, Digital Television Broadcast Station Construction Permit
Other Authorizations:
 
None
 
 
 
 
 

A–9

--------------------------------------------------------------------------------


Main Station:
 
 
 
  Call Sign/Channel:   WBHS-TV Analog Channel 50
Digital Channel 47
Licensee:
 
USA Station Group Partnership of Tampa
Community of License/DMA:
 
Tampa, Florida (Tampa-St. Petersburg-Sarasota DMA)
Facility ID. Number (FAC):
 
60559
Taxpayer ID. Number (TIN):
 
650510875
FCC Registration Number (FRN):
 
0003-7710-37
Television Translator Station:
 
None
Auxiliary Service Stations:
 
Call Sign
 
Service     KC-23719   TP     WLI-792   TI     WLI-795   TS
Operational-Fixed Microwave:
 
None
Satellite Earth Station:
 
None
Pending Applications and CPs:
 
(Digital) File BPCDT19980806KH, Minor Modification to a Licensed Facility.
DT Authorizations:
 
File BPCDT19980806KH, Digital Television Broadcast Station Construction Permit
Other Authorizations:
 
None
 
 
 
 
 

A–10

--------------------------------------------------------------------------------


Main Station:
 
 
 
  Call Sign/Channel:   WQHS-TV Analog Channel 61
Digital Channel 34
Licensee:
 
USA Station Group Partnership of Ohio
Community of License/DMA:
 
Cleveland, Ohio (Cleveland DMA)
Facility ID. Number (FAC):
 
60556
Tax ID. Number (TIN):
 
650510890
FCC Registration Number (FRN):
 
0003-7710-52
Television Translator Station:
 
None
Auxiliary Service Stations:
 
Call Sign
 
Service     KB-55381   TP     KB-55989   TP
Operational-Fixed Microwave:
 
None
Satellite Earth Station:
 
None
Pending Applications and CPs:
 
(Digital) File BPCDT19991029ADJ, Minor Modification to a Licensed Facility.
DT Authorizations:
 
None
Other Authorizations:
 
None
 
 
 
 
 

A–11

--------------------------------------------------------------------------------


Main Station:
 
 
 
  Call Sign/Channel:   WBSF-TV Analog Channel 43
Digital Channel 20
Licensee:
 
USA Station Group of Melbourne, Inc.
Community of License:
 
Melbourne, Florida (Orlando-Daytona Beach-Melbourne DMA)
Facility ID. Number (FAC):
 
5802
Tax ID. Number (TIN):
 
521908346
FCC Registration Number (FRN):
 
0002-1494-44
Television Translator Station:
 
None
Auxiliary Service Stations:
 
Call Sign
 
Service     KPL-723   RP     KPH-204   RP     WHQ-233   TS     WHM-997   TI
Operational-Fixed Microwave:
 
None
Satellite Earth Station:
 
None
Pending Applications and CPs:
 
(Digital) File BPCDT19991029ADG, Minor Modification to a Licensed Facility.
DT Authorizations:
 
None
Other Authorizations:
 
None
 
 
 
 
 

A–12

--------------------------------------------------------------------------------


Main Station:
 
 
 
  Call Sign/Channel:   WAMI-TV Analog Channel 69
Digital Channel 47    
Licensee:
 
USA Station Group Partnership of Hollywood, Florida
Community of License/DMA:
 
Hollywood, Florida (Miami-Fort Lauderdale DMA)
Facility ID. Number (FAC):
 
60536
Tax ID. Number (TIN):
 
650510876
FCC Registration Number (FRN):
 
0001-8035-68
Television Translator Station:
 
None
Auxiliary Service Stations:
 
Call Sign
 
Service     WLP-238   TI     WLO-873   TS     KC26205   TP     KC-26384   TP    
KC-26385   TP     WPOT-53   TS     WPOT-254   TI
Operational-Fixed Microwave:
 
None
Satellite Earth Station:
 
None
Pending Applications and CPs:
 
(Digital) File BPCDT19981030KF, Minor Modification to a Licensed Facility.
DT Authorizations:
 
None
Other Authorizations:
 
None
 
 
 
 
 

A–13

--------------------------------------------------------------------------------


Main Station:
 
 
 
  Call Sign/Channel:   WHOT-TV Analog Channel 34
Digital Channel 48
Licensee:
 
USA Station Group Partnership of Atlanta
Community of License/DMA:
 
Athens, Georgia
Facility ID. Number (FAC):
 
48813
Taxpayer ID. Number (TIN):
 
650510865
FCC Registration Number (FRN):
 
0003-7710-94
Television Translator Station:
 
None
Auxiliary Service Stations:
 
Call Sign
 
Service     WPJF-322   TS     KPL-235   RP
Operational-Fixed Microwave:
 
None
Satellite Earth Station:
 
None
Pending Applications and CPs:
 
(Digital) File BPCDT19991027ADN, Minor Modification to a Licensed Facility.
DT Authorizations:
 
None
Other Authorizations:
 
None

3.  Minority Interests

    Silver King Capital Corporation, Inc., which is a wholly owned subsidiary of
USA Broadcasting, Inc., owns:

a 45% non-voting common stock interest in Roberts Broadcasting Company, the
licensee of WHSL(TV), East St. Louis, MO;

a 45% non-voting stock interest in Roberts Broadcasting Company of Denver,
licensee of KTVJ(TV), Boulder, CO; and

a 49% non-voting common stock interest in Golden Link TV, Inc. (f/k/a Channel 66
of Vallejo, California, Inc.), the licensee of KPST-TV, Vallejo, California.

    USA Station Group of Virginia, Inc., which is a wholly owned subsidiary of
USA Station Group of Atlanta, Inc., which in turn, is a wholly owned subsidiary
of USA Broadcasting, Inc., owns:

a 45% non-voting stock interest in Channel 14 of Urban Broadcasting Corporation,
the licensee of WTMW (TV), Arlington, VA.

A–14

--------------------------------------------------------------------------------




EXHIBIT B

Purchase Price Payment Schedule


--------------------------------------------------------------------------------

Exhibit B
Purchase Price Payment Schedule

DMA


--------------------------------------------------------------------------------

  Market

--------------------------------------------------------------------------------

  Market TV HH's
(Nielsen 1/2000)

--------------------------------------------------------------------------------

  Interest
Adjustment

--------------------------------------------------------------------------------

  Adjusted
Market TV HH's

--------------------------------------------------------------------------------

  %
Purchase Price

--------------------------------------------------------------------------------

  Purchase
Price

--------------------------------------------------------------------------------

1   New York   6,874,990   100 % 6,874,990   20.00 % $ 214,835,695 1   New York
                      2   Los Angeles   5,234,690   100 % 5,234,690   15.23 % $
163,578,167 3   Chicago   3,204,710   100 % 3,204,710   9.32 % $ 100,143,578 4  
Philadelphia   2,670,710   100 % 2,670,710   7.77 % $ 83,456,680 6   Boston  
2,210,580   100 % 2,210,580   6.43 % $ 69,078,135 7   Dallas   2,018,120   100 %
2,018,120   5.87 % $ 63,063,977 10   Atlanta   1,774,720   100 % 1,774,720  
5.16 % $ 55,458,001 11   Houston   1,712,060   100 % 1,712,060   4.98 % $
53,499,947 13   Tampa   1,485,980   100 % 1,485,980   4.32 % $ 46,435,201 15  
Cleveland   1,479,020   100 % 1,479,020   4.30 % $ 46,217,709 16   Miami  
1,441,570   100 % 1,441,570   4.19 % $ 45,047,439 22   Orlando   1,101,920   100
% 1,101,920   3.21 % $ 34,433,759    Minority Interests                       5
  San Francisco   2,423,120   49 % 1,187,329   3.45 % $ 37,102,688 8  
Washington, DC   1,999,870   45 % 899,942   2.62 % $ 28,122,158 18   Denver  
1,268,230   45 % 570,704   1.66 % $ 17,833,842 21   St. Louis   1,114,370   45 %
501,467   1.46 % $ 15,670,263        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

              38,014,660       34,368,510   100 %     Purchase Price payable
upon transfer of Capital Stock of to be formed "Station Works" Subsidiary   $
26,022,760                        

--------------------------------------------------------------------------------

            Aggregate Purchase Price   $ 1,100,000,000

    Except as provided in Section 8.3 to the Agreement, this Purchase Price
Payment Schedule is solely for purposes of determining the amount payable by
Buyer to Seller at the Initial Closing (as defined in the Agreement) and each
Subsequent Closing (as defined in the Agreement) and shall not be considered
binding on either Buyer or Seller with respect to any tax treatment or reporting
requirements relating to the sale and transfer of the Stock pursuant to the
Agreement.

B–2

--------------------------------------------------------------------------------


EXHIBIT C

Programming Liabilities


--------------------------------------------------------------------------------


Exhibit C
Proprietary Programming


City Desk
Neil at Night
Tens
Barcode (no episodes on tape)
Lips (no episodes on tape)
Ocean Drive
LIVE! (no episodes on tape)
Kenneth's Freakquency
Traffic Jams (no episodes on tape)
RadioVision (no episodes on tape)
Out Loud (no episodes on tape)
Generation n
Phly
Strip Poker
The Times (air checks on tape)
Sportstown

Intellectual Property related to Proprietary Programming

Corporations

City Desk, Inc.
Neil at Night, Inc.
Hotties, Inc.
Dance Show, Inc.
Lincoln Lounge, Inc.
Lips, Usa, Inc.
Ocean Drive, Usa, Inc.
Kenneths Freakquency, Inc.
Traffic Jams, Inc.
Personal Box, Inc.
Radio Daze, Inc.
Out Loud, Inc.
Generation n, Inc
USA Broadcasting Productions, Inc.
Miami USA Broadcasting Productions, Inc.

C–1

--------------------------------------------------------------------------------

Mark


--------------------------------------------------------------------------------

  Int'l Class

--------------------------------------------------------------------------------

  Status

--------------------------------------------------------------------------------

TENS   41   Pending Application TENS & Design   24   Pending Application TENS &
Design   25   Pending Application TENS & Design   41   Pending Application USA
BROADCASTING   38, 41   Pending Application STRIP POKER   41   Pending
Application USA STATION GROUP   38, 41   Pending Application Misc. Bubble Design
  16, 25 38 41   Pending Application WAMI & Design   16   Opposition Pending
WAMI & Design   24   Opposition Pending WAMI & Design   25   Opposition Pending
SPORTSTOWN   41   Registered SPORTSTOWN   09   Pending Application SPORTSTOWN  
16   Pending Application SPORTSTOWN & Design   24   Pending Application
SPORTSTOWN & Design   41   Registered

C–2

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.35



STOCK PURCHASE AGREEMENT
Exhibits & Schedules
STOCK PURCHASE AGREEMENT
R E C I T A L S
A G R E E M E N T
ARTICLE I PURCHASE & SALE/CLOSING
ARTICLE II REPRESENTATIONS AND WARRANTIES OF SELLER
ARTICLE III REPRESENTATIONS AND WARRANTIES OF BUYER
ARTICLE IV COVENANTS WITH RESPECT TO CONDUCT PRIOR TO CLOSING
ARTICLE V ADDITIONAL CONTINUING COVENANTS
ARTICLE VI CONDITIONS OF PURCHASE
ARTICLE VII TERMINATION OF OBLIGATIONS
ARTICLE VIII INDEMNIFICATION
ARTICLE IX GENERAL
ARTICLE X DEFINITIONS
EXHIBIT A
Subsidiaries and FCC Licenses
EXHIBIT A
EXHIBIT B Purchase Price Payment Schedule
EXHIBIT C Programming Liabilities
Exhibit C Proprietary Programming
